UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05387 Franklin Mutual Series Funds (Exact name of registrant as specified in charter) 101 John F. Kennedy Parkway, Short Hills, NJ 07078-2789 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (210) 912-2100 Date of fiscal year end: 12/31_ Date of reporting period: 3/31/16 Item 1. Schedule of Investments. Franklin Mutual Beacon Fund Statement of Investments, March 31, 2016 (unaudited) Country Shares/Units Value Common Stocks and Other Equity Interests 90.5% Aerospace & Defense 2.4% a,b KLX Inc. United States $ Auto Components 0.4% a,c International Automotive Components Group Brazil LLC Brazil a,c,d International Automotive Components Group North America LLC United States Banks 10.0% JPMorgan Chase & Co. United States Societe Generale SA France Standard Chartered PLC United Kingdom Wells Fargo & Co. United States Chemicals 1.7% The Chemours Co. LLC United States a,e,f Dow Corning Corp., Contingent Distribution United States  b Tronox Ltd., A United States Communications Equipment 4.2% Cisco Systems Inc. United States Nokia Corp., ADR Finland Construction & Engineering 1.1% Sinopec Engineering Group Co. Ltd. China Consumer Finance 2.5% Capital One Financial Corp. United States Diversified Telecommunication Services 3.6% a,e,f Global Crossing Holdings Ltd., Contingent Distribution United States  Koninklijke KPN NV Netherlands Energy Equipment & Services 1.9% Baker Hughes Inc. United States Food & Staples Retailing 3.2% a Rite Aid Corp. United States Walgreens Boots Alliance Inc. United States Health Care Equipment & Supplies 4.8% Medtronic PLC United States Stryker Corp. United States Insurance 5.5% The Allstate Corp. United States White Mountains Insurance Group Ltd. United States Internet Software & Services 1.6% a Baidu Inc., ADR China IT Services 1.1% Xerox Corp. United States Machinery 2.1% Caterpillar Inc. United States Media 9.3% Cablevision Systems Corp., A United States Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Mutual Beacon Fund Statement of Investments, March 31, 2016 (unaudited) (continued) a Liberty Global PLC, C United Kingdom 1,435,540 53,918,882 Time Warner Cable Inc. United States 424,034 86,765,837 Time Warner Inc. United States 1,351,872 98,078,314 Twenty-First Century Fox Inc., B United States 2,898,868 81,748,078 340,070,211 Metals & Mining 1.4% Freeport-McMoRan Inc., B United States 4,967,519 51,364,146 a,b,c PMG LLC United States 5,455 213,055 51,577,201 Oil, Gas & Consumable Fuels 2.6% Marathon Oil Corp. United States 6,501,189 72,423,249 a,c,d Warrior Met Coal LLC, A United States 10,273 1,233,527 a,c,d Warrior Met Coal LLC, B United States 24,004 2,882,273 The Williams Cos. Inc. United States 1,183,890 19,025,112 95,564,161 Pharmaceuticals 10.7% Eli Lilly & Co. United States 1,023,009 73,666,878 GlaxoSmithKline PLC United Kingdom 2,531,877 51,372,900 Merck & Co. Inc. United States 2,342,630 123,948,553 Novartis AG, ADR Switzerland 1,361,860 98,653,138 Teva Pharmaceutical Industries Ltd., ADR Israel 869,603 46,532,457 394,173,926 Software 11.0% CA Inc. United States 2,506,459 77,173,873 a Check Point Software Technologies Ltd. Israel 613,666 53,677,365 Microsoft Corp. United States 2,308,342 127,489,729 Open Text Corp. Canada 1,042,677 54,010,668 Symantec Corp. United States 5,067,402 93,138,849 405,490,484 Specialty Retail 0.7% a Office Depot Inc. United States 3,481,770 24,720,567 Technology Hardware, Storage & Peripherals 1.6% Samsung Electronics Co. Ltd. South Korea 49,616 56,827,010 Tobacco 4.2% British American Tobacco PLC United Kingdom 2,236,965 131,473,820 Reynolds American Inc. United States 439,401 22,106,264 153,580,084 Wireless Telecommunication Services 2.9% Vodafone Group PLC United Kingdom 33,931,619 107,856,541 Total Common Stocks and Other Equity Interests (Cost $2,917,092,874) 3,330,152,540 Preferred Stocks 4.0% Automobiles 2.1% Porsche Automobil Holding SE, pfd. Germany 314,400 16,207,742 Volkswagen AG, pfd. Germany 478,500 60,919,398 77,127,140 Technology Hardware, Storage & Peripherals 1.9% Samsung Electronics Co. Ltd., pfd. South Korea 72,001 69,580,151 Total Preferred Stocks (Cost $136,345,028) 146,707,291 Principal Amount Corporate Bonds, Notes and Senior Floating Rate Interests 1.6% g Cengage Learning Acquisitions Inc., Original Term Loans, 7.00%, 3/31/20 United States $ 1,401,736 1,397,881 iHeartCommunications Inc., senior secured note, first lien, 9.00%, 12/15/19 United States 18,873,000 14,036,794 g Tranche D Term Loan, 7.183%, 1/30/19 United States 15,813,482 10,868,480 g Tranche E Term Loan, 7.933%, 7/30/19 United States 5,080,935 3,502,035 g NGPL PipeCo LLC, Term Loan, 6.75%, 9/15/17 United States 597,591 578,169 h Valeant Pharmaceuticals International, senior bond, 144A, 6.75%, 8/15/21 United States 2,208,000 1,810,560 senior bond, 144A, 7.25%, 7/15/22 United States 1,654,000 1,331,470 Franklin Mutual Beacon Fund Statement of Investments, March 31, 2016 (unaudited) (continued) senior note, 144A, 6.375%, 10/15/20 United States 16,366,000 13,665,610 h,i Western Digital Corp., senior note, 144A, 10.50%, 4/01/24 United States 13,099,000 13,139,934 Total Corporate Bonds, Notes and Senior Floating Rate Interests (Cost $69,398,816) 60,330,933 Corporate Notes and Senior Floating Rate Interests in Reorganization 1.9% c,j Broadband Ventures III LLC, secured promissory note, 5.00%, 2/01/12 United States 10,848 — g,j Caesars Entertainment Operating Co. Inc., 1.50%, 3/01/17, Term B-5-B Loans United States 7,949,777 7,259,140 Term B-6-B Loans United States 33,533,690 30,934,829 Term B-7 Loans United States 10,720,130 9,902,720 j Samson Investment Co., senior note, 9.75%, 2/15/20 United States 14,349,000 39,460 g,j Texas Competitive Electric Holdings Co. LLC, Term Loans, 4.913%, 10/10/17 United States 46,282,735 13,209,880 h,j Texas Competitive Electric Holdings Co. LLC/Texas Competitive Electric Holdings Finance Inc., senior secured note, first lien, 144A, 4.413%, 10/01/20 United States 28,306,000 8,279,505 h,j,k Walter Energy Inc., second lien, 144A, PIK, 11.50%, 4/01/20 United States 4,557,750 14,243 Total Corporate Notes and Senior Floating Rate Interests in Reorganization (Cost $123,589,104) 69,639,777 Shares Companies in Liquidation 0.3% a Adelphia Recovery Trust United States 48,268,724 111,018 a,e Adelphia Recovery Trust, Arahova Contingent Value Vehicle, Contingent Distribution United States 6,161,087 123,222 a,b,c,d CB FIM Coinvestors LLC United States 15,831,950 — a,e,f Century Communications Corp., Contingent Distribution United States 16,986,000 — a,c FIM Coinvestor Holdings I, LLC United States 19,805,560 — a,l Lehman Brothers Holdings Inc., Bankruptcy Claim United States 163,140,446 9,584,501 a,e,f Tribune Media Co., Contingent Distribution United States 496,810 — Total Companies in Liquidation (Cost $20,374,304) 9,818,741 Principal Amount Municipal Bonds (Cost $14,884,086) 0.3% Puerto Rico Commonwealth GO, Refunding, Series A, 8.00%, 7/01/35 United States $ 17,038,000 11,756,220 Counterparty Notional Amount* Options Purchased 0.0% † Puts - Over-the-Counter Currency Options 0.0% † CNY/USD, August Strike Price 7.387 CNY, Expires, 8/03/16 FBCO 72,563,026 CNY 8,173 CNY/USD, August Strike Price 7.398 CNY, Expires, 8/03/16 HSBC 215,783,503 CNY 23,072 CNY/USD, August Strike Price 7.43 CNY, Expires, 8/03/16 FBCO 36,495,179 CNY 3,375 CNY/USD, August Strike Price 7.44 CNY, Expires, 8/03/16 HSBC 58,470,878 CNY 5,171 CNY/USD, August Strike Price 7.51 CNY, Expires, 8/03/16 FBCO 184,439,404 CNY 11,788 Total Options Purchased (Cost $832,135) 51,579 Total Investments before Short Term Investments (Cost $3,282,516,347) 3,628,457,081 Short Term Investments 1.1% Country Principal Amount Senior Floating Rate Interests (Cost $302,626) 0.0% † g,m Walter Energy Inc., Dip Term Loan, 12.00%, 4/01/16 United States $ 302,626 302,626 U.S. Government and Agency Securities 1.1% FHLB, 4/01/16 United States 12,600,000 12,600,000 n,o U.S. Treasury Bill, 4/21/16 - 8/18/16 United States 26,000,000 25,991,719 Total U.S. Government and Agency Securities (Cost $38,583,961) 38,591,719 Total Investments (Cost $3,321,402,934) 99.7% 3,667,351,426 Other Assets, less Liabilities 0.3% 12,789,249 Net Assets 100.0% $ 3,680,140,675 Franklin Mutual Beacon Fund Statement of Investments, March 31, 2016 (unaudited) (continued)  Rounds to less than 0.1% of net assets. * The notional amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. b See Note 7 regarding holdings of 5% voting securities. c See Note 5 regarding restricted securities. d At March 31, 2016, pursuant to the Fund's policies and the requirements of applicable securities law, the Fund is restricted from trading these securities at period end. e Contingent distributions represent the right to receive additional distributions, if any, during the reorganization of the underlying company. Shares represent total underlying principal of debt securities. f Security has been deemed illiquid because it may not be able to be sold within seven days. g The coupon rate shown represents the rate at period end. h Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At March 31, 2016, the aggregate value of these securities was $38,241,322, representing 1.04% of net assets. i Security purchased on a when-issued basis. j Defaulted security or security for which income has been deemed uncollectible. k Income may be received in additional securities and/or cash. l Bankruptcy claims represent the right to receive distributions, if any, during the liquidation of the underlying pool of assets. Shares represent amount of allowed unsecured claims. m See Note 6 regarding unfunded loan commitments. n The security is traded on a discount basis with no stated coupon rate. o A portion or all of the security has been segregated as collateral for open forward contracts. At March 31, 2016, the value of this security and/or cash pledged amounted to $4,283,625, representing 0.12% of net assets. At March 31, 2016, the Fund had the following futures contracts outstanding. See Note 3. Futures Contracts Number of Notional Expiration Unrealized Unrealized Description Type Contracts Value Date Appreciation Depreciation Currency Contracts EUR/USD Short $ 6/13/16 $ - $ ) GBP/USD Short 6/13/16 - ) Total Futures Contracts $ - $ ) Net unrealized appreciation (depreciation) $ ) At March 31, 2016, the Fund had the following forward exchange contracts outstanding. See Note 3. Forward Exchange Contracts Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount Date Appreciation Depreciation OTC Forward Exchange Contracts Euro BANT Buy $ 4/01/16 $ $ - Euro BONY Buy 4/01/16 - Euro DBFX Sell 4/01/16 - Euro FBCO Buy 4/01/16 - Euro HSBC Buy 4/01/16 - Euro HSBC Sell 4/01/16 - ) Euro SSBT Buy 4/01/16 - Euro SSBT Sell 4/01/16 - Euro BANT Sell 4/18/16 ) Euro BONY Sell 4/18/16 - ) Franklin Mutual Beacon Fund Statement of Investments, March 31, 2016 (unaudited) (continued) Euro DBFX Sell 4/18/16 - ) Euro FBCO Sell 4/18/16 - ) Euro HSBC Sell 4/18/16 ) Euro SSBT Buy 4/18/16 - Euro SSBT Sell 4/18/16 - ) British Pound BANT Buy 4/22/16 - British Pound BANT Sell 4/22/16 - British Pound HSBC Sell 4/22/16 - British Pound SSBT Buy 4/22/16 ) Euro FBCO Buy 5/04/16 - Euro FBCO Sell 5/04/16 - ) Euro SSBT Sell 5/04/16 - ) South Korean Won BANT Sell 5/12/16 ) South Korean Won FBCO Sell 5/12/16 ) South Korean Won HSBC Buy 5/12/16 - South Korean Won HSBC Sell 5/12/16 ) Euro BANT Sell 5/18/16 - ) Euro DBFX Sell 5/18/16 - ) Euro FBCO Sell 5/18/16 - ) Euro HSBC Sell 5/18/16 - ) British Pound BANT Buy 5/23/16 - British Pound FBCO Sell 5/23/16 - British Pound HSBC Sell 5/23/16 - Euro BANT Sell 7/06/16 - ) Euro FBCO Sell 7/06/16 - ) Euro HSBC Sell 7/06/16 - ) British Pound BANT Sell 7/21/16 - ) British Pound DBFX Sell 7/21/16 - British Pound HSBC Sell 7/21/16 - ) British Pound SSBT Sell 7/21/16 - ) Euro BANT Sell 7/21/16 - ) Euro BONY Sell 7/21/16 - ) Euro DBFX Sell 7/21/16 - ) Euro FBCO Sell 7/21/16 - ) Euro HSBC Sell 7/21/16 - ) Euro SSBT Sell 7/21/16 - ) South Korean Won BANT Sell 8/12/16 - ) South Korean Won FBCO Sell 8/12/16 - ) South Korean Won HSBC Sell 8/12/16 ) British Pound HSBC Sell 8/19/16 - ) Euro HSBC Sell 10/03/16 - ) Euro SSBT Sell 10/03/16 - ) Total Forward Exchange Contracts $ $ ) Net unrealized appreciation (depreciation) $ ) a May be comprised of multiple contracts with the same counterparty, currency and settlement date. Franklin Mutual Beacon Fund Statement of Investments, March 31, 2016 (unaudited) (continued) A BBREVIATIONS Counterparty BANT - Bank of America N.A. BONY - Bank of New York Mellon DBFX - Deutsche Bank AG FBCO - Credit Suisse International HSBC - HSBC Bank PLC SSBT - State Street Bank and Trust Co., N.A. Currency CNY - Chinese Yuan EUR - Euro GBP - British Pound USD - United States Dollar Selected Portfolio ADR - American Depositary Receipt DIP - Debtor-In-Possession FHLB - Federal Home Loan Bank GO - General Obligation PIK - Payment-In-Kind Franklin Mutual European Fund Statement of Investments, March 31, 2016 (unaudited) Country Shares Value Common Stocks 90.1% Air Freight & Logistics 2.2% Deutsche Post AG Germany 2,182,340 $ 60,660,466 Auto Components 1.9% Cie Generale des Etablissements Michelin, B France 515,350 52,752,682 Banks 8.6% Barclays PLC United Kingdom 16,735,082 36,072,470 BNP Paribas SA France 1,059,470 53,338,804 a Commerzbank AG Germany 3,203,398 27,861,133 HSBC Holdings PLC United Kingdom 4,040,280 25,191,724 Intesa Sanpaolo SpA Italy 10,312,695 28,571,327 Societe Generale SA France 1,426,820 52,750,050 Standard Chartered PLC United Kingdom 1,991,000 13,519,973 UniCredit SpA Italy 1,135,028 4,095,468 241,400,949 Capital Markets 1.0% UBS Group AG Switzerland 1,724,034 27,784,723 Chemicals 3.6% Arkema SA France 864,355 64,914,562 a,b Covestro AG, 144A Germany 133,072 4,992,425 Lanxess AG Germany 488,429 23,483,511 Syngenta AG Switzerland 20,230 8,419,081 101,809,579 Commercial Services & Supplies 1.0% G4S PLC United Kingdom 10,283,548 28,165,837 Communications Equipment 2.2% Nokia Corp., ADR Finland 5,416,684 32,012,603 Nokia OYJ, A Finland 5,254,934 31,252,965 63,265,568 Construction & Engineering 3.3% a Balfour Beatty PLC United Kingdom 12,287,260 44,954,196 FLSmidth & Co. AS Denmark 1,157,049 48,514,511 93,468,707 Construction Materials 2.0% a LafargeHolcim Ltd., B Switzerland 1,216,211 57,232,714 Diversified Financial Services 0.1% Oslo Bors VPS Holding ASA Norway 340,000 3,475,473 Diversified Telecommunication Services 8.3% Deutsche Telekom AG Germany 4,071,986 73,116,150 a Euskaltel SA Spain 3,792,416 41,483,656 Hellenic Telecommunications Organization SA Greece 3,445,216 31,176,062 Koninklijke KPN NV Netherlands 19,594,565 82,143,842 a Telecom Italia SpA Italy 4,989,753 5,384,248 233,303,958 Electric Utilities 2.7% Enel SpA Italy 17,391,006 77,162,130 Energy Equipment & Services 0.1% a,c DeepOcean Group Holding BV Netherlands 915,467 2,746,401 Food & Staples Retailing 2.5% Metro AG Germany 2,253,361 69,841,906 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Mutual European Fund Statement of Investments, March 31, 2016 (unaudited) (continued) Hotels, Restaurants & Leisure 2.5% Accor SA France 1,660,611 70,390,695 Industrial Conglomerates 2.8% Koninklijke Philips NV Netherlands 2,795,546 79,662,129 Insurance 17.8% Ageas Belgium 1,719,689 68,255,795 Assicurazioni Generali SpA Italy 3,652,907 54,177,717 Direct Line Insurance Group PLC United Kingdom 13,726,245 73,020,524 Lancashire Holdings Ltd. United Kingdom 3,612,800 28,657,598 NN Group NV Netherlands 2,620,354 85,765,181 RSA Insurance Group PLC United Kingdom 10,023,189 68,516,608 a Storebrand ASA Norway 5,529,173 21,624,407 UNIQA Insurance Group AG Austria 5,362,759 37,705,400 XL Group PLC Ireland 1,794,560 66,039,808 503,763,038 Machinery 1.6% CNH Industrial NV United Kingdom 2,999,447 20,399,371 CNH Industrial NV, special voting United Kingdom 833,461 5,668,405 a Vossloh AG Germany 293,290 19,262,415 45,330,191 Marine 2.0% A.P. Moeller-Maersk AS, B Denmark 43,810 57,483,602 Media 3.0% a Liberty Global PLC, C United Kingdom 1,678,216 63,033,793 Relx PLC United Kingdom 1,136,018 21,124,005 84,157,798 Metals & Mining 1.5% ThyssenKrupp AG Germany 859,109 17,856,104 Voestalpine AG Austria 762,829 25,532,071 43,388,175 Oil, Gas & Consumable Fuels 5.3% BP PLC United Kingdom 8,930,241 44,933,898 a Cairn Energy PLC United Kingdom 12,858,240 36,954,583 Royal Dutch Shell PLC, A (EUR Traded) United Kingdom 1,241,414 30,154,263 Royal Dutch Shell PLC, A (GBP Traded) United Kingdom 1,603,748 38,809,228 150,851,972 Pharmaceuticals 4.8% GlaxoSmithKline PLC United Kingdom 2,372,367 48,136,372 Meda AB, A Sweden 1,060,000 19,735,085 Novartis AG Switzerland 941,204 68,253,570 136,125,027 Road & Rail 0.7% d,e Euro Wagon LP Jersey Islands 16,127,149 20,481,336 Specialty Retail 4.3% a Dufry AG Switzerland 345,245 42,493,350 Hornbach Holding AG & Co. KGaA Germany 144,613 9,349,607 Kingfisher PLC United Kingdom 12,840,634 69,508,653 121,351,610 Trading Companies & Distributors 1.7% Kloeckner & Co. SE Germany 3,031,653 29,652,545 Rexel SA France 1,317,389 18,826,449 48,478,994 Wireless Telecommunication Services 2.6% Vodafone Group PLC United Kingdom 23,038,468 73,231,091 Total Common Stocks (Cost $2,729,280,156) 2,547,766,751 Franklin Mutual European Fund Statement of Investments, March 31, 2016 (unaudited) (continued) Preferred Stocks 3.2% Auto Components 1.2% a Schaeffler AG, pfd. Germany 1,970,683 31,695,426 Automobiles 2.0% Volkswagen AG, pfd. Germany 446,068 56,790,374 Total Preferred Stocks (Cost $99,307,680) 88,485,800 Total Investments before Short Term Investments (Cost $2,828,587,836) 2,636,252,551 Principal Amount Short Term Investments 4.6% U.S. Government and Agency Securities 4.6% FHLB, 4/01/16 United States $ 28,700,000 28,700,000 f,g U.S. Treasury Bill, 4/14/16 - 9/15/16 United States 101,800,000 101,737,660 Total U.S. Government and Agency Securities (Cost $130,409,068) 130,437,660 Total Investments (Cost $2,958,996,904) 97.9% 2,766,690,211 Securities Sold Short ( ) % (1,965,240 ) Other Assets, less Liabilities 2.2% 62,143,776 Net Assets 100.0% $ 2,826,868,747 Shares Securities Sold Short (Proceeds $1,964,641) (0.1)% Common Stocks (0.1)% Pharmaceuticals (0.1)% a Mylan NV United States 42,400 $ (1,965,240 ) a Non-income producing. b Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. This security has been deemed liquid under guidelines approved by the Trust's Board of Trustees. At March 31, 2016, the value of this security was $4,992,425, representing 0.18% of net assets. c Security has been deemed illiquid because it may not be able to be sold within seven days. d See Note 5 regarding restricted securities. e See Note 7 regarding holdings of 5% voting securities. f The security is traded on a discount basis with no stated coupon rate. g A portion or all of the security has been segregated as collateral for securities sold short and open forward contracts. At March 31, 2016, the aggregate value of these securities and/or cash pledged amounted to $19,288,922, representing 0.68% of net assets. At March 31, 2016, the Fund had the following futures contracts outstanding. See Note 3. Futures Contracts Number of Notional Expiration Unrealized Unrealized Type Description Contracts Value Date Appreciation Depreciation Currency Contracts CHF/USD Short 60 $ 7,833,000 6/13/16 $ - $ (259,688 ) EUR/USD Short 3,572 509,545,800 6/13/16 - (16,460,516 ) GBP/USD Short 2,019 181,369,294 6/13/16 - (1,331,823 ) Total Futures Contracts $ - $ (18,052,027 ) Net unrealized appreciation (depreciation) $ (18,052,027 ) Franklin Mutual European Fund Statement of Investments, March 31, 2016 (unaudited) (continued) At March 31, 2016, the Fund had the following forward exchange contracts outstanding. See Note 3. Forward Exchange Contracts Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount Date Appreciation Depreciation OTC Forward Exchange Contracts Euro BANT Buy 1,209,094 $ 1,362,637 4/01/16 $ 13,655 $ - Euro DBFX Sell 58,077,148 66,517,500 4/01/16 409,239 - Euro FBCO Buy 2,384,591 2,696,784 4/01/16 17,556 - Euro FBCO Sell 2,516,754 2,713,773 4/01/16 - (151,007 ) Euro HSBC Buy 57,538,682 65,191,327 4/01/16 304,008 - Euro SSBT Buy 57,538,682 65,174,065 4/01/16 321,269 - Euro SSBT Sell 58,077,147 66,516,918 4/01/16 408,658 - Euro BANT Sell 53,468,539 61,293,330 4/18/16 428,571 (28,070 ) Euro BONY Sell 2,241,505 2,486,165 4/18/16 - (66,580 ) Euro DBFX Sell 5,866,807 6,514,193 4/18/16 - (167,241 ) Euro FBCO Sell 4,483,009 4,967,062 4/18/16 - (138,428 ) Euro HSBC Sell 59,976,164 68,474,138 4/18/16 423,330 (253,253 ) Euro SSBT Sell 10,571,891 11,707,038 4/18/16 - (332,797 ) British Pound BANT Buy 5,368,816 7,645,533 4/22/16 73,501 (3,526 ) British Pound BANT Sell 40,407,815 62,310,777 4/22/16 4,240,835 - British Pound DBFX Sell 1,492,421 2,222,491 4/22/16 77,738 - British Pound FBCO Buy 2,043,000 2,906,006 4/22/16 29,983 - British Pound HSBC Buy 1,703,227 2,434,273 4/22/16 13,430 - British Pound HSBC Sell 29,019,928 44,827,082 4/22/16 3,122,636 - British Pound SSBT Buy 2,949,766 4,222,841 4/22/16 16,259 - Euro BANT Sell 32,082,052 34,965,526 5/04/16 - (1,589,069 ) Euro BONY Buy 63,937 71,700 5/04/16 1,150 - Euro FBCO Sell 18,900,632 20,748,768 5/04/16 - (786,792 ) Euro HSBC Sell 1,098,664 1,165,430 5/04/16 - (86,398 ) Euro SSBT Sell 126,956,194 136,563,506 5/04/16 - (8,091,591 ) Swiss Franc BANT Buy 4,804,110 4,909,669 5/12/16 100,783 (2,742 ) Swiss Franc BANT Sell 21,524,493 21,585,094 5/12/16 - (851,617 ) Swiss Franc BONY Buy 3,829,668 3,821,002 5/12/16 170,970 - Swiss Franc BONY Sell 180,000 184,651 5/12/16 - (2,977 ) Swiss Franc DBFX Buy 1,212,720 1,203,333 5/12/16 60,782 - Swiss Franc FBCO Buy 4,380,196 4,448,090 5/12/16 117,741 - Swiss Franc HSBC Buy 3,270,120 3,253,905 5/12/16 154,804 - Swiss Franc HSBC Sell 1,316,400 1,332,995 5/12/16 - (39,195 ) Swiss Franc SSBT Buy 5,361,871 5,381,483 5/12/16 207,627 - Swiss Franc SSBT Sell 349,292 354,983 5/12/16 - (9,112 ) Euro BANT Sell 72,599,673 77,938,103 5/18/16 - (4,821,675 ) Euro DBFX Sell 21,395,850 22,796,951 5/18/16 - (1,593,184 ) Euro FBCO Sell 85,848,047 92,034,387 5/18/16 - (5,827,835 ) Euro HSBC Sell 6,773,164 7,222,707 5/18/16 - (498,340 ) Euro SSBT Sell 3,408,770 3,633,241 5/18/16 - (252,576 ) British Pound BANT Sell 954,252 1,415,585 5/23/16 44,116 - British Pound BONY Sell 1,807,204 2,700,649 5/23/16 103,302 - British Pound FBCO Buy 4,300,000 6,058,846 5/23/16 121,194 - British Pound FBCO Sell 41,530,338 63,343,207 5/23/16 3,739,649 (84,617 ) Franklin Mutual European Fund Statement of Investments, March 31, 2016 (unaudited) (continued) British Pound HSBC Sell 5/23/16 - British Pound SSBT Buy 5/23/16 - ) Norwegian Krone BANT Buy 5/23/16 - Norwegian Krone BANT Sell 5/23/16 - ) Norwegian Krone BONY Buy 5/23/16 - Norwegian Krone DBFX Buy 5/23/16 - Norwegian Krone DBFX Sell 5/23/16 - ) Norwegian Krone SSBT Buy 5/23/16 - Norwegian Krone SSBT Sell 5/23/16 - ) Swedish Krona SSBT Sell 6/29/16 - ) Euro BANT Sell 7/06/16 - ) Euro BONY Sell 7/06/16 - ) Euro FBCO Sell 7/06/16 - ) Euro HSBC Sell 7/06/16 - ) British Pound BANT Sell 7/21/16 - ) British Pound DBFX Sell 7/21/16 - British Pound FBCO Buy 7/21/16 - ) British Pound FBCO Sell 7/21/16 - ) British Pound HSBC Sell 7/21/16 - ) Euro BANT Sell 7/21/16 - ) Euro BONY Sell 7/21/16 - ) Euro HSBC Sell 7/21/16 - ) Euro SSBT Sell 7/21/16 - ) British Pound BANT Sell 8/19/16 - ) British Pound HSBC Sell 8/19/16 - ) Euro HSBC Sell 10/03/16 - ) Euro SSBT Sell 10/03/16 - ) Total Forward Exchange Contracts $ $ ) Net unrealized appreciation (depreciation) $ ) a May be comprised of multiple contracts with the same counterparty, currency and settlement date. A BBREVIATIONS Counterparty BANT - Bank of America N.A. BONY - Bank of New York Mellon DBFX - Deutsche Bank AG FBCO - Credit Suisse International HSBC - HSBC Bank PLC SSBT - State Street Bank and Trust Co., N.A Currency CHF - Swiss Franc EUR - Euro GBP - British Pound USD - United States Dollar Selected Portfolio ADR - American Depositary Receipt FHLB - Federal Home Loan Bank Franklin Mutual Financial Services Fund Statement of Investments, March 31, 2016 (unaudited) Country Shares/Units Value Common Stocks and Other Equity Interests 93.2% Banks 27.7% a,b AB&T Financial Corp. United States 226,100 $ 74,613 Barclays PLC United Kingdom 2,855,165 6,154,308 BB&T Corp. United States 291,320 9,692,216 BNP Paribas SA France 71,270 3,588,074 Capital Bank Financial Corp., A United States 42,649 1,315,722 c Capital Bank Financial Corp., B, 144A, non-voting United States 153,021 4,720,698 CIT Group Inc. United States 594,800 18,456,644 Citigroup Inc. United States 123,869 5,171,531 Citizens Financial Group Inc. United States 643,086 13,472,652 Columbia Banking System Inc. United States 138,253 4,136,530 a FCB Financial Holdings Inc., A United States 356,409 11,854,163 Guaranty Bancorp United States 266,761 4,124,125 HSBC Holdings PLC United Kingdom 1,057,690 6,594,849 JPMorgan Chase & Co. United States 156,190 9,249,572 KB Financial Group Inc. South Korea 107,348 2,984,713 PNC Financial Services Group Inc. United States 94,970 8,031,613 Southern National Bancorp of Virginia Inc. United States 547,560 6,526,915 Standard Chartered PLC United Kingdom 1,287,230 8,740,992 State Bank Financial Corp. United States 416,160 8,223,321 SunTrust Banks Inc. United States 375,460 13,546,597 Wells Fargo & Co. United States 284,820 13,773,895 160,433,743 Capital Markets 3.1% a China International Capital Corp. Ltd., H China 4,425,001 6,696,812 Credit Suisse Group AG Switzerland 307,290 4,351,263 UBS Group AG Switzerland 441,330 7,112,523 18,160,598 Consumer Finance 5.4% Capital One Financial Corp. United States 248,230 17,204,821 a,c Hoist Finance AB, 144A Sweden 608,928 5,439,671 Sun Hung Kai & Co. Ltd. Hong Kong 14,145,704 8,515,851 31,160,343 Diversified Financial Services 4.2% First Pacific Co. Ltd. Hong Kong 7,786,902 5,822,095 Oslo Bors VPS Holding ASA Norway 911,000 9,312,224 Voya Financial Inc. United States 305,500 9,094,735 24,229,054 Household Durables 1.2% a Cairn Homes PLC Ireland 2,388,116 3,146,401 a,c Cairn Homes PLC, 144A Ireland 2,988,749 3,937,750 7,084,151 Insurance 43.7% Ageas Belgium 256,999 10,200,490 a Alleghany Corp. United States 18,637 9,247,679 The Allstate Corp. United States 237,086 15,972,484 American International Group Inc. United States 375,458 20,293,505 Argo Group International Holdings Ltd. United States 198,441 11,388,529 Assicurazioni Generali SpA Italy 416,743 6,180,881 China Pacific Insurance (Group) Co. Ltd., H China 2,979,740 11,139,430 Chubb Ltd. United States 171,060 20,381,799 CNO Financial Group Inc. United States 755,060 13,530,675 Direct Line Insurance Group PLC United Kingdom 2,164,854 11,516,534 a Enstar Group Ltd. United States 51,919 8,440,991 Korean Reinsurance Co. South Korea 622,180 7,576,864 Lancashire Holdings Ltd. United Kingdom 633,269 5,023,242 Maiden Holdings Ltd. United States 637,820 8,253,391 MetLife Inc. United States 272,020 11,952,559 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Mutual Financial Services Fund Statement of Investments, March 31, 2016 (unaudited) (continued) NN Group NV Netherlands 544,508 17,821,953 PICC Property and Casualty Co. Ltd., H China 3,040,127 5,580,696 RSA Insurance Group PLC United Kingdom 1,851,271 12,654,935 State National Cos. Inc. United States 373,757 4,709,338 c State National Cos. Inc.144A United States 350,000 4,410,000 a Storebrand ASA Norway 752,133 2,941,567 UNIQA Insurance Group AG Austria 564,365 3,968,034 White Mountains Insurance Group Ltd. United States 12,068 9,685,777 XL Group PLC Ireland 554,492 20,405,306 253,276,659 Real Estate Investment Trusts (REITs) 1.6% Hibernia REIT PLC Ireland 6,309,142 9,350,158 Real Estate Management & Development 4.2% Dalian Wanda Commercial Properties Co. Ltd., H China 1,597,400 9,462,062 a Dolphin Capital Investors Ltd. Greece 3,979,650 457,501 Takara Leben Co. Ltd. Japan 2,419,600 14,318,305 24,237,868 Thrifts & Mortgage Finance 2.1% Cape Bancorp Inc. United States 264,663 3,557,071 Genworth Mortgage Insurance Australia Ltd. Australia 4,503,499 8,598,114 12,155,185 Total Common Stocks and Other Equity Interests (Cost $524,998,836) 540,087,759 Convertible Preferred Stocks (Cost $122,400) 0.1% Banks 0.1% Columbia Banking System Inc., cvt. pfd., B United States 1,224 426,867 Preferred Stocks 1.0% Diversified Financial Services 1.0% a,d Hightower Holding LLC, pfd., A United States 3,000,000 3,582,600 a,d Hightower Holding LLC, pfd., A, Series 2 United States 968,000 2,524,544 Total Preferred Stocks (Cost $4,782,324) 6,107,144 Companies in Liquidation 0.1% a,d FIM Coinvestor Holdings I, LLC United States 4,357,178 — a,e Lehman Brothers Holdings Inc., Bankruptcy Claim United States 7,766,103 456,259 Total Companies in Liquidation (Cost $765,665) 456,259 Counterparty Notional Amount* Options Purchased 0.0% † Puts - Over-the-Counter Currency Options 0.0% † CNY/USD, August Strike Price 7.387 CNY, Expires 8/03/16 FBCO 36,004,705 CNY 4,056 CNY/USD, August Strike Price 7.398 CNY, Expires 8/03/16 HSBC 51,809,089 CNY 5,539 CNY/USD, August Strike Price 7.43 CNY, Expires 8/03/16 FBCO 18,108,373 CNY 1,674 CNY/USD, August Strike Price 7.44 CNY, Expires 8/03/16 HSBC 29,012,392 CNY 2,566 CNY/USD, August Strike Price 7.51 CNY, Expires 8/03/16 FBCO 91,516,943 CNY 5,849 Total Options Purchased (Cost $345,537) 19,684 Total Investments before Short Term Investments (Cost $531,014,762) 547,097,713 Short Term Investments 5.3% Country Principal Amount U.S. Government and Agency Securities 5.3% FHLB, 4/01/16 United States $ 7,800,000 7,800,000 Franklin Mutual Financial Services Fund Statement of Investments, March 31, 2016 (unaudited) (continued) f,g U.S. Treasury Bill, 4/21/16 - 6/09/16 United States 22,600,000 22,595,062 Total U.S. Government and Agency Securities (Cost $30,386,776) 30,395,062 Total Investments (Cost $561,401,538) 99.7% 577,492,775 Other Assets, less Liabilities 0.3% 1,988,879 Net Assets 100.0% $ 579,481,654 † Rounds to less than 0.1% of net assets. * The notional amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. b See Note 7 regarding holdings of 5% voting securities. c Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At March 31, 2016, the aggregate value of these securities was $18,508,119, representing 3.19% of net assets. d See Note 5 regarding restricted securities. e Bankruptcy claims represent the right to receive distributions, if any, during the liquidation of the underlying pool of assets. Shares represent amount of allowed unsecured claims. f The security is traded on a discount basis with no stated coupon rate. g A portion or all of the security has been segregated as collateral for open forward contracts. At March 31, 2016, the value of this security and/or cash pledged amounted to $1,854,405, representing 0.32% of net assets. At March 31, 2016, the Fund had the following futures contracts outstanding. See Note 3. Futures Contracts Number of Expiration Unrealized Unrealized Description Type Contracts Notional Value Date Appreciation Depreciation Currency Contracts CHF/USD Short 2 $ 261,100 6/13/16 $ - $ (8,645 ) EUR/USD Short 119 16,975,350 6/13/16 - (548,484 ) GBP/USD Short 149 13,384,856 6/13/16 - (98,288 ) Total Futures Contracts $ - $ (655,417 ) Net unrealized appreciation (depreciation) $ (655,417 ) At March 31, 2016, the Fund had the following forward exchange contracts outstanding. See Note 3. Forward Exchange Contracts Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Contract Amount Date Appreciation Depreciation OTC Forward Exchange Contracts Euro BANT Sell 251,457 $ 274,652 4/01/16 $ - $ (11,577 ) Euro BONY Buy 700,000 771,492 4/01/16 25,306 - Euro DBFX Sell 1,805,648 2,068,063 4/01/16 12,723 - Euro FBCO Sell 298,736 321,682 4/01/16 - (18,364 ) Euro HSBC Buy 2,088,085 2,365,800 4/01/16 11,032 - Euro HSBC Sell 163,219 175,803 4/01/16 - (9,986 ) Euro SSBT Buy 2,088,085 2,365,174 4/01/16 11,659 - Euro SSBT Sell 2,357,110 2,664,574 4/01/16 12,705 (31,191 ) Euro BANT Sell 2,159,431 2,467,797 4/18/16 13,325 (4,804 ) Euro BONY Sell 127,164 141,044 4/18/16 - (3,777 ) Euro DBFX Sell 314,013 351,338 4/18/16 - (6,276 ) Franklin Mutual Financial Services Fund Statement of Investments, March 31, 2016 (unaudited) (continued) Euro FBCO Sell 4/18/16 ) Euro HSBC Sell 4/18/16 ) Euro SSBT Buy 4/18/16 32 - Euro SSBT Sell 4/18/16 - ) British Pound BANT Buy 4/22/16 ) British Pound BANT Sell 4/22/16 - British Pound DBFX Sell 4/22/16 - British Pound FBCO Buy 4/22/16 ) British Pound HSBC Buy 4/22/16 - British Pound HSBC Sell 4/22/16 - British Pound SSBT Buy 4/22/16 - Japanese Yen BANT Sell 4/22/16 - ) Japanese Yen BONY Buy 4/22/16 - Japanese Yen BONY Sell 4/22/16 - ) Japanese Yen DBFX Buy 4/22/16 - Japanese Yen DBFX Sell 4/22/16 - ) Japanese Yen FBCO Sell 4/22/16 - ) Japanese Yen HSBC Buy 4/22/16 - Japanese Yen HSBC Sell 4/22/16 - ) Japanese Yen SSBT Buy 4/22/16 - Australian Dollar HSBC Buy 4/29/16 ) Australian Dollar HSBC Sell 4/29/16 - ) Euro BANT Buy 5/04/16 - Euro BONY Buy 5/04/16 - Euro DBFX Buy 5/04/16 - Euro DBFX Sell 5/04/16 - ) Euro FBCO Buy 5/04/16 - Euro FBCO Sell 5/04/16 - ) Euro HSBC Buy 5/04/16 - Euro SSBT Buy 5/04/16 - Euro SSBT Sell 5/04/16 - ) South Korean Won BANT Sell 5/12/16 ) South Korean Won FBCO Buy 5/12/16 - South Korean Won FBCO Sell 5/12/16 ) South Korean Won HSBC Buy 5/12/16 - South Korean Won HSBC Sell 5/12/16 ) Swiss Franc BANT Buy 5/12/16 ) Swiss Franc BANT Sell 5/12/16 - ) Swiss Franc BONY Buy 5/12/16 - Swiss Franc BONY Sell 5/12/16 - ) Swiss Franc FBCO Buy 5/12/16 - Swiss Franc HSBC Buy 5/12/16 - Swiss Franc HSBC Sell 5/12/16 - ) Swiss Franc SSBT Buy 5/12/16 - Swiss Franc SSBT Sell 5/12/16 - ) Euro BANT Buy 5/18/16 - Euro BANT Sell 5/18/16 - ) Euro BONY Buy 5/18/16 - Euro DBFX Sell 5/18/16 - ) Euro FBCO Buy 5/18/16 - Franklin Mutual Financial Services Fund Statement of Investments, March 31, 2016 (unaudited) (continued) Euro FBCO Sell 4,068,223 4,375,445 5/18/16 - (262,113 ) Euro HSBC Buy 270,527 305,864 5/18/16 2,522 - Euro HSBC Sell 349,118 375,582 5/18/16 - (22,394 ) Euro SSBT Buy 270,527 305,868 5/18/16 2,518 - Euro SSBT Sell 919,642 982,572 5/18/16 - (65,771 ) British Pound BANT Sell 520,748 775,791 5/23/16 27,363 - British Pound DBFX Sell 417,820 620,713 5/23/16 20,214 - British Pound FBCO Buy 562,248 792,227 5/23/16 15,847 - British Pound FBCO Sell 4,935,269 7,500,149 5/23/16 415,153 (8,064 ) British Pound HSBC Sell 1,699,545 2,594,621 5/23/16 152,003 - British Pound SSBT Buy 42,081 60,940 5/23/16 - (460 ) British Pound SSBT Sell 222,772 334,788 5/23/16 14,616 - Norwegian Krone BANT Buy 6,600,694 769,662 5/23/16 28,601 - Norwegian Krone BANT Sell 116,013,811 13,454,859 5/23/16 - (575,404 ) Norwegian Krone BONY Buy 2,266,373 257,685 5/23/16 16,402 - Norwegian Krone DBFX Buy 10,693,170 1,220,577 5/23/16 72,613 - Norwegian Krone DBFX Sell 3,062,505 355,455 5/23/16 (14,913 ) Norwegian Krone SSBT Buy 1,861,205 208,747 5/23/16 16,340 - Norwegian Krone SSBT Sell 2,871,911 325,733 5/23/16 - (21,585 ) Swedish Krona SSBT Sell 42,929,420 5,213,329 6/29/16 - (94,003 ) Euro BANT Sell 2,774,401 3,027,745 7/06/16 - (140,059 ) Euro FBCO Sell 117,782 132,620 7/06/16 - (1,863 ) Euro HSBC Sell 2,774,023 3,027,264 7/06/16 - (140,109 ) British Pound BANT Sell 2,972,873 4,217,381 7/21/16 - (56,718 ) British Pound HSBC Sell 2,971,998 4,216,509 7/21/16 - (56,331 ) Euro BANT Sell 5,320,848 5,835,943 7/21/16 - (242,608 ) Euro BONY Sell 234,863 258,185 7/21/16 - (10,123 ) Euro HSBC Sell 929,779 1,032,960 7/21/16 - (29,221 ) Euro SSBT Sell 751,251 835,625 7/21/16 - (22,606 ) South Korean Won BANT Sell 2,486,391,632 2,058,869 8/12/16 - (105,246 ) South Korean Won FBCO Sell 84,130,567 72,327 8/12/16 - (899 ) South Korean Won HSBC Sell 2,588,489,454 2,141,223 8/12/16 - (111,756 ) British Pound BANT Sell 4,649,712 6,652,588 8/19/16 - (33,651 ) British Pound HSBC Sell 274,506 385,707 8/19/16 - (9,030 ) Euro HSBC Sell 2,088,085 2,380,114 10/03/16 - (11,641 ) Euro SSBT Sell 2,088,085 2,379,498 10/03/16 - (12,257 ) Total Forward Exchange Contracts $ 2,115,170 $ (4,829,762 ) Net unrealized appreciation (depreciation) $ (2,714,592 ) a May be comprised of multiple contracts with the same counterparty, currency and settlement date. Franklin Mutual Financial Services Fund Statement of Investments, March 31, 2016 (unaudited) (continued) ABBREVIATIONS Counterparty BANT - Bank of America N.A. BONY - Bank of New York Mellon DBFX - Deutsche Bank AG FBCO - Credit Suisse International HSBC - HSBC Bank PLC SSBT - State Street Bank and Trust Co., N.A. Currency CHF - Swiss Franc CNY - Chinese Yuan EUR - Euro GBP - British Pound USD - United States Dollar Selected Portfolio FHLB - Federal Home Loan Bank Franklin Mutual Global Discovery Fund Statement of Investments, March 31, 2016 (unaudited) Country Shares/Units Value Common Stocks and Other Equity Interests 89.3% Aerospace & Defense 0.6% B/E Aerospace Inc. United States 2,140,150 $ 98,703,718 a KLX Inc. United States 1,070,075 34,392,211 133,095,929 Auto Components 0.7% Cie Generale des Etablissements Michelin, B France 1,343,160 137,489,652 a,b International Automotive Components Group Brazil LLC Brazil 3,819,425 68,555 a,b,c,d International Automotive Components Group North America LLC United States 35,491,081 21,546,670 159,104,877 Automobiles 1.3% General Motors Co. United States 6,291,420 197,739,331 Hyundai Motor Co. South Korea 699,956 93,183,668 290,922,999 Banks 12.0% Barclays PLC United Kingdom 70,083,673 151,065,362 BNP Paribas SA France 3,905,802 196,636,816 Capital Bank Financial Corp., A United States 866,477 26,730,815 e Capital Bank Financial Corp., B, 144A, non-voting United States 2,980,444 91,946,697 CIT Group Inc. United States 5,123,224 158,973,641 Citigroup Inc. United States 5,809,671 242,553,764 Citizens Financial Group Inc. United States 10,800,951 226,279,924 a Commerzbank AG Germany 22,356,020 194,438,543 HSBC Holdings PLC United Kingdom 22,629,178 141,096,166 JPMorgan Chase & Co. United States 4,857,660 287,670,625 KB Financial Group Inc. South Korea 2,889,991 80,353,564 PNC Financial Services Group Inc. United States 2,857,930 241,695,140 Societe Generale SA France 4,050,169 149,736,210 Standard Chartered PLC United Kingdom 13,393,386 90,948,373 SunTrust Banks Inc. United States 4,238,534 152,926,307 Wells Fargo & Co. United States 7,168,818 346,684,039 2,779,735,986 Beverages 1.2% PepsiCo Inc. United States 2,681,316 274,781,264 Chemicals 0.3% a,f,g Dow Corning Corp., Contingent Distribution United States 11,430,153 — Syngenta AG Switzerland 166,220 69,175,467 69,175,467 Communications Equipment 2.4% Cisco Systems Inc. United States 7,847,650 223,422,596 Nokia Corp., ADR Finland 26,956,874 159,315,125 Nokia OYJ, A Finland 30,217,570 179,714,658 562,452,379 Construction Materials 0.9% a LafargeHolcim Ltd., B Switzerland 4,698,655 221,110,301 Consumer Finance 0.9% a Ally Financial Inc. United States 4,911,500 91,943,280 American Express Co. United States 1,967,720 120,818,008 212,761,288 Containers & Packaging 0.6% International Paper Co. United States 3,546,770 145,559,441 Diversified Financial Services 0.5% Voya Financial Inc. United States 3,625,770 107,939,173 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Mutual Global Discovery Fund Statement of Investments, March 31, 2016 (unaudited) (continued) Diversified Telecommunication Services 3.3% China Telecom Corp. Ltd., H China 457,626,220 241,869,648 Deutsche Telekom AG Germany 9,131,720 163,968,198 a,f,g Global Crossing Holdings Ltd., Contingent Distribution United States 45,658,716 — Koninklijke KPN NV Netherlands 84,152,660 352,782,665 758,620,511 Electric Utilities 1.1% Enel SpA Italy 57,851,401 256,680,801 Energy Equipment & Services 1.1% Baker Hughes Inc. United States 5,695,389 249,628,900 Food & Staples Retailing 4.1% CVS Health Corp. United States 1,867,857 193,752,807 Empire Co. Ltd., A Canada 8,353,056 144,789,307 Metro AG Germany 7,814,516 242,207,393 a Rite Aid Corp. United States 13,959,587 113,770,634 Walgreens Boots Alliance Inc. United States 2,998,912 252,628,347 947,148,488 Health Care Equipment & Supplies 3.2% Medtronic PLC United States 5,593,866 419,539,950 Stryker Corp. United States 3,083,682 330,848,242 750,388,192 Hotels, Restaurants & Leisure 1.5% Accor SA France 6,111,782 259,068,849 Sands China Ltd. Hong Kong 22,540,000 91,672,672 350,741,521 Independent Power & Renewable Electricity Producers 0.4% NRG Energy Inc. United States 6,590,837 85,746,789 Industrial Conglomerates 1.9% Jardine Strategic Holdings Ltd. Hong Kong 6,107,876 182,320,099 Koninklijke Philips NV Netherlands 9,200,398 262,175,364 444,495,463 Insurance 10.6% a Alleghany Corp. United States 81,228 40,305,333 The Allstate Corp. United States 3,378,005 227,576,197 American International Group Inc. United States 5,399,595 291,848,110 China Pacific Insurance (Group) Co. Ltd., H China 47,081,044 176,007,306 Chubb Ltd. United States 3,809,680 453,923,372 MetLife Inc. United States 4,064,620 178,599,403 NN Group NV Netherlands 11,944,263 390,940,261 PICC Property and Casualty Co. Ltd., H China 54,145,199 99,393,173 RSA Insurance Group PLC United Kingdom 18,896,626 129,173,731 White Mountains Insurance Group Ltd. United States 172,815 138,701,319 XL Group PLC Ireland 8,946,830 329,243,344 2,455,711,549 IT Services 0.7% Xerox Corp. United States 14,213,327 158,620,729 Machinery 1.5% Caterpillar Inc. United States 3,330,793 254,938,896 CNH Industrial NV United Kingdom 6,569,123 44,676,894 CNH Industrial NV, special voting United Kingdom 7,338,645 49,910,447 349,526,237 Marine 0.8% A.P. Moeller-Maersk AS, B Denmark 150,055 196,888,883 Franklin Mutual Global Discovery Fund Statement of Investments, March 31, 2016 (unaudited) (continued) Media 6.5% Cablevision Systems Corp., A United States 3,778,560 124,692,480 CBS Corp., B United States 4,879,342 268,802,951 a Liberty Global PLC, C United Kingdom 3,085,080 115,875,605 Relx PLC United Kingdom 18,908,980 351,608,335 Time Warner Cable Inc. United States 1,728,719 353,730,481 Time Warner Inc. United States 2,174,747 157,777,895 Twenty-First Century Fox Inc., B United States 4,401,800 124,130,760 1,496,618,507 Metals & Mining 0.9% Freeport-McMoRan Inc., B United States 6,454,880 66,743,459 ThyssenKrupp AG Germany 6,447,251 134,002,537 200,745,996 Multiline Retail 0.7% Macy's Inc. United States 3,895,340 171,745,541 Oil, Gas & Consumable Fuels 5.4% Anadarko Petroleum Corp. United States 1,013,816 47,213,411 Apache Corp. United States 1,890,444 92,272,572 BP PLC United Kingdom 31,838,677 160,201,260 China Shenhua Energy Co. Ltd., H China 67,067,936 105,650,793 CONSOL Energy Inc. United States 6,803,702 76,813,796 Kinder Morgan Inc. United States 10,586,220 189,069,889 Marathon Oil Corp. United States 13,681,317 152,409,871 Royal Dutch Shell PLC, A (EUR Traded) United Kingdom 9,763,919 237,168,088 Royal Dutch Shell PLC, A (GBP Traded) United Kingdom 6,523,447 157,861,421 a,b,c Warrior Met Coal LLC, A United States 60,966 7,320,474 a,b,c Warrior Met Coal LLC, B United States 142,443 17,103,800 1,243,085,375 Paper & Forest Products 0.0% † a Verso Corp. United States 1,100,202 29,705 Pharmaceuticals 7.1% Eli Lilly & Co. United States 4,743,829 341,603,126 GlaxoSmithKline PLC United Kingdom 11,583,047 235,025,128 Merck & Co. Inc. United States 9,354,960 494,970,934 Novartis AG, ADR Switzerland 5,108,107 370,031,271 Teva Pharmaceutical Industries Ltd., ADR Israel 3,629,356 194,206,840 1,635,837,299 Semiconductors & Semiconductor Equipment 0.4% SK Hynix Inc. South Korea 3,551,578 87,276,832 Software 5.6% a Check Point Software Technologies Ltd. Israel 3,590,310 314,044,416 Microsoft Corp. United States 10,753,852 593,935,246 Open Text Corp. Canada 3,293,230 170,589,314 Symantec Corp. United States 12,534,725 230,388,245 1,308,957,221 Specialty Retail 1.1% Kingfisher PLC United Kingdom 45,327,823 245,367,628 Technology Hardware, Storage & Peripherals 3.3% EMC Corp. United States 10,498,000 279,771,700 Hewlett Packard Enterprise Co. United States 6,436,730 114,123,223 HP Inc. United States 6,436,730 79,300,513 Lenovo Group Ltd. China 41,401,101 32,342,317 Samsung Electronics Co. Ltd. South Korea 229,661 263,039,098 768,576,851 Franklin Mutual Global Discovery Fund Statement of Investments, March 31, 2016 (unaudited) (continued) Tobacco 5.4% Altria Group Inc. United States British American Tobacco PLC United Kingdom Imperial Brands PLC United Kingdom Philip Morris International Inc. United States Reynolds American Inc. United States Wireless Telecommunication Services 1.3% Vodafone Group PLC United Kingdom Total Common Stocks and Other Equity Interests (Cost $18,535,982,720) Preferred Stocks 1.1% Automobiles 1.1% Volkswagen AG, pfd. Germany Diversified Financial Services 0.0%  a,b Hightower Holding LLC, pfd., A, Series 2 United States Total Preferred Stocks (Cost $428,701,309) Principal Amount Corporate Bonds, Notes and Senior Floating Rate Interests 3.0% Avaya Inc., e senior note, 144A, 10.50%, 3/01/21 United States $ e senior secured note, 144A, 7.00%, 4/01/19 United States h Term B-3 Loan, 5.121%, 10/26/17 United States h Term B-6 Loan, 6.50%, 3/30/18 United States h,i Term B-7 Loan, 6.25%, 5/29/20 United States h Belk Inc., Closing Date Term Loan, 5.75%, 12/12/22 United States h Cengage Learning Acquisitions Inc., Original Term Loans, 7.00%, 3/31/20 United States iHeartCommunications Inc., senior secured note, first lien, 9.00%, 12/15/19 United States h Tranche D Term Loan, 7.183%, 1/30/19 United States h Tranche E Term Loan, 7.933%, 7/30/19 United States h Kraton Polymers LLC, Term Loan B, 6.00%, 1/06/22 United States NGPL PipeCo LLC, e,j senior secured note, 144A, 9.625%, 6/01/19 United States h Term Loan, 6.75%, 9/15/17 United States e Valeant Pharmaceuticals International, senior bond, 144A, 6.75%, 8/15/21 United States senior bond, 144A, 7.25%, 7/15/22 United States senior note, 144A, 6.375%, 10/15/20 United States e,i Western Digital Corp., senior note, 144A, 10.50%, 4/01/24 United States Total Corporate Bonds, Notes and Senior Floating Rate Interests (Cost $842,393,486) Corporate Notes and Senior Floating Rate Interests in Reorganization 0.8% b,k Broadband Ventures III LLC, secured promissory note, 5.00%, 2/01/12 United States  h,k Caesars Entertainment Operating Co. Inc., 1.50%, 3/01/17, Term B-5-B Loans United States Term B-6-B Loans United States Term B-7 Loans United States k Samson Investment Co., senior note, 9.75%, 2/15/20 United States h,k Texas Competitive Electric Holdings Co. LLC, Term Loans, 4.913%, 10/10/17 United States e,k Texas Competitive Electric Holdings Co. LLC/Texas Competitive Electric Holdings Finance Inc., senior secured note, first lien, 144A, 4.413%, 10/01/20 United States e,k,l Walter Energy Inc., second lien, 144A, PIK, 11.50%, 4/01/20 United States Total Corporate Notes and Senior Floating Rate Interests in Reorganization (Cost $395,268,754) Franklin Mutual Global Discovery Fund Statement of Investments, March 31, 2016 (unaudited) (continued) Shares Companies in Liquidation 0.2% a Adelphia Recovery Trust United States 45,477,593 104,598 a,f Adelphia Recovery Trust, Arahova Contingent Value Vehicle, Contingent Distribution United States 5,538,790 110,776 a,f,g Century Communications Corp., Contingent Distribution United States 15,282,000 — a,b FIM Coinvestor Holdings I, LLC United States 30,279,560 — a,m Lehman Brothers Holdings Inc., Bankruptcy Claim United States 587,363,521 34,507,607 a,f,g NewPage Corp., Litigation Trust, Contingent Distribution United States 145,817,000 — a,f,g Tribune Media Litigation Trust, Contingent Distribution United States 1,285,973 — Total Companies in Liquidation (Cost $59,097,024) 34,722,981 Principal Amount Municipal Bonds (Cost $85,556,921) 0.3% Puerto Rico Commonwealth GO, Refunding, Series A, 8.00%, 7/01/35 United States $ 98,292,000 67,821,480 Counterparty Notional Amount* Options Purchased 0.0% † Puts - Over-the-Counter Currency Options 0.0% † CNY/USD, August Strike Price 7.387 CNY, Expires 8/03/16 FBCO 532,612,564 CNY 59,992 CNY/USD, August Strike Price 7.398 CNY, Expires 8/03/16 HSBC 1,107,538,978 CNY 118,419 CNY/USD, August Strike Price 7.43 CNY, Expires 8/03/16 FBCO 267,874,592 CNY 24,769 CNY/USD, August Strike Price 7.44 CNY, Expires 8/03/16 HSBC 429,176,199 CNY 37,957 CNY/USD, August Strike Price 7.51 CNY, Expires 8/03/16 FBCO 1,353,793,687 CNY 86,527 Total Options Purchased (Cost $5,592,772) 327,664 Total Investments before Short Term Investments (Cost $20,352,592,986) 21,916,506,955 Short Term Investments 4.4% Country Principal Amount Senior Floating Rate Interests (Cost $1,795,786) 0.0% † h,n Walter Energy Inc., DIP Term Loan, 12.00%, 4/01/16 United States $ 1,795,786 1,795,786 U.S. Government and Agency Securities 4.4% FHLB, 4/01/16 United States 54,900,000 54,900,000 o,p U.S. Treasury Bill, 4/07/16 - 9/22/16 United States 973,500,000 972,753,545 Total U.S. Government and Agency Securities (Cost $1,027,349,719) 1,027,653,545 Total Investments before Money Market Funds (Cost $21,381,738,491) 22,945,956,286 Shares Investments from Cash Collateral Received for Loaned Securities 0.0% † Money Market Funds 0.0% † a,q Institutional Fiduciary Trust Money Market Portfolio United States 2,689,000 2,689,000 Principal Amount Repurchase Agreements 0.0% † r Joint Repurchase Agreement, 0.30%, 4/01/16 (Maturity Value $705,980) United States $ 705,974 705,974 BNP Paribas Securities Corp. Collateralized by o U.S. Treasury Bill, 2/02/17; U.S. Treasury Bonds, 7.25% - 8.75%, 5/15/16 - 5/15/17; U.S. Treasury Notes, 0.50% - 4.75%, 9/30/16 - 12/31/20; U.S. Treasury Notes, Index Linked, 0.125% - 2.625%, 7/15/16 - 7/15/17; and U.S. Treasury Strips, 8/15/16 - 11/15/20 (valued at $720,094) Total Investments from Cash Collateral Received for Loaned Securities (Cost $3,394,974) 3,394,974 Total Investments (Cost $21,385,133,465) 99.1% 22,949,351,260 Securities Sold Short ( ) % (52,980,476 ) Other Assets, less Liabilities 1.1% 251,096,810 Net Assets 100.0% $ 23,147,467,594 Franklin Mutual Global Discovery Fund Statement of Investments, March 31, 2016 (unaudited) (continued) Shares Securities Sold Short (Proceeds $62,022,823) (0.2)% Common Stocks (0.2)% Energy Equipment & Services (0.2)% Halliburton Co. United States $ )  Rounds to less than 0.1% of net assets. * The notional amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. b See Note 5 regarding restricted securities. c At March 31, 2016, pursuant to the Fund's policies and the requirements of applicable securities law, the Fund is restricted from trading this security at period end. d See Note 7 regarding holdings of 5% voting securities. e Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At March 31, 2016, the aggregate value of these securities was $446,747,127, representing 1.93% of net assets. f Contingent distributions represent the right to receive additional distributions, if any, during the reorganization of the underlying company. Shares represent total underlying principal of debt securities. g Security has been deemed illiquid because it may not be able to be sold within seven days. h The coupon rate shown represents the rate at period end. i A portion or all of the security purchased on a when-issued or delayed delivery basis. j A portion or all of the security is on loan at March 31, 2016. k Defaulted security or security for which income has been deemed uncollectible. l Income may be received in additional securities and/or cash. m Bankruptcy claims represent the right to receive distributions, if any, during the liquidation of the underlying pool of assets. Shares represent amount of allowed unsecured claims. n See Note 6 regarding unfunded loan commitments. o The security is traded on a discount basis with no stated coupon rate. p A portion or all of the security has been segregated as collateral for securities sold short and open forward contracts. At March 31, 2016, the value of this security and/or cash pledged amounted to $113,151,878, representing 0.49% of net assets. q See Note 8 regarding investments in affiliated management investment companies. r Investment is through participation in a joint account with other funds managed by the investment manager or an affiliate of the investment manager. At March 31, 2016, all repurchase agreements had been entered into on that date. At March 31, 2016, the Fund had the following futures contracts outstanding. See Note 3. Futures Contracts Number of Notional Expiration Unrealized Unrealized Description Type Contracts Value Date Appreciation Depreciation Currency Contracts EUR/USD Short $ 6/13/16 $ - $ ) GBP/USD Short 6/13/16 - ) Total Futures Contracts $ - $ ) Net unrealized appreciation (depreciation) $ ) Franklin Mutual Global Discovery Fund Statement of Investments, March 31, 2016 (unaudited) (continued) At March 31, 2016, the Fund had the following forward exchange contracts outstanding. See Note 3. Forward Exchange Contracts Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount Date Appreciation Depreciation OTC Forw ard Exchange Contracts Euro BANT Buy $ 4/01/16 $ $ - Euro BANT Sell 4/01/16 - ) Euro FBCO Buy 4/01/16 - Euro FBCO Sell 4/01/16 - ) Euro DBFX Sell 4/01/16 - Euro HSBC Buy 4/01/16 - Euro HSBC Sell 4/01/16 - ) Euro SSBT Buy 4/01/16 - Euro SSBT Sell 4/01/16 ) Euro BANT Sell 4/18/16 ) Euro BONY Sell 4/18/16 - ) Euro FBCO Sell 4/18/16 - ) Euro DBFX Sell 4/18/16 - ) Euro HSBC Sell 4/18/16 ) Euro SSBT Sell 4/18/16 - ) Canadian Dollar BANT Sell 4/19/16 - ) Canadian Dollar SSBT Sell 4/19/16 - ) British Pound BANT Sell 4/22/16 - British Pound FBCO Buy 4/22/16 ) British Pound FBCO Sell 4/22/16 - British Pound DBFX Sell 4/22/16 - British Pound HSBC Buy 4/22/16 - British Pound HSBC Sell 4/22/16 - British Pound SSBT Buy 4/22/16 - Euro BANT Sell 5/04/16 - ) Euro FBCO Sell 5/04/16 - ) Euro HSBC Sell 5/04/16 - ) Euro SSBT Sell 5/04/16 - ) South Korean Won BANT Buy 5/12/16 - South Korean Won BANT Sell 5/12/16 ) South Korean Won FBCO Sell 5/12/16 ) South Korean Won HSBC Buy 5/12/16 - South Korean Won HSBC Sell 5/12/16 ) Sw iss Franc BANT Sell 5/12/16 - ) Sw iss Franc BONY Buy 5/12/16 - Sw iss Franc FBCO Buy 5/12/16 - Sw iss Franc HSBC Buy 5/12/16 - Sw iss Franc SSBT Buy 5/12/16 - Euro BANT Sell 5/18/16 - ) Euro FBCO Sell 5/18/16 - ) Euro DBFX Sell 5/18/16 - ) Euro HSBC Sell 5/18/16 - ) Euro SSBT Sell 5/18/16 - ) Franklin Mutual Global Discovery Fund Statement of Investments, March 31, 2016 (unaudited) (continued) British Pound BANT Buy 5/23/16 - British Pound BANT Sell 5/23/16 - British Pound FBCO Buy 5/23/16 - British Pound FBCO Sell 5/23/16 ) British Pound DBFX Buy 5/23/16 - ) British Pound DBFX Sell 5/23/16 - British Pound HSBC Sell 5/23/16 - British Pound SSBT Buy 5/23/16 - ) British Pound SSBT Sell 5/23/16 - Euro BANT Sell 7/06/16 - ) Euro FBCO Sell 7/06/16 - ) Euro HSBC Sell 7/06/16 - ) British Pound BANT Sell 7/21/16 - ) British Pound HSBC Sell 7/21/16 - ) Euro BANT Sell 7/21/16 - ) Euro BONY Sell 7/21/16 - ) Euro HSBC Sell 7/21/16 - ) Euro SSBT Sell 7/21/16 - ) South Korean Won BANT Sell 8/12/16 - ) South Korean Won FBCO Sell 8/12/16 - ) South Korean Won HSBC Sell 8/12/16 ) British Pound BANT Sell 8/19/16 - ) British Pound HSBC Sell 8/19/16 - ) Euro BANT Sell 10/03/16 - ) Euro HSBC Sell 10/03/16 - ) Euro SSBT Sell 10/03/16 - ) Total Forw ard Exchange Contracts $ $ ) Net unrealized appreciation (depreciation) $ ) a May be comprised of multiple contracts w ith the same counterparty, currency and settlement date. A BBREVIATIONS Counterparty BANT - Bank of America N.A. BONY - Bank of New York Mellon DBFX - Deutsche Bank AG FBCO - Credit Suisse International HSBC - HSBC Bank PLC SSBT - State Street Bank and Trust Co., N.A. Currency CNY - Chinese Yuan EUR - Euro GBP - British Pound USD - United States Dollar Se lected Portfolio ADR - American Depositary Receipt DIP - Debtor-In-Possession FHLB - Federal Home Loan Bank GO - General Obligation PIK - Payment-In-Kind Franklin Mutual International Fund Statement of Investments, March 31, 2016 (unaudited) Country Shares Value Common Stocks 94.3% Air Freight & Logistics 3.4% Deutsche Post AG Germany 134,781 $ 3,746,382 Sinotrans Ltd., H China 5,681,000 2,489,948 6,236,330 Auto Components 3.6% Cie Generale des Etablissements Michelin, B France 32,510 3,327,815 Xinyi Glass Holdings Ltd. Hong Kong 4,942,000 3,287,298 6,615,113 Banks 4.0% Barclays PLC United Kingdom 690,867 1,489,164 BNP Paribas SA France 32,930 1,657,854 HSBC Holdings PLC United Kingdom 269,900 1,682,865 Standard Chartered PLC United Kingdom 377,586 2,564,015 7,393,898 Capital Markets 2.1% a China International Capital Corp. Ltd., H China 1,424,999 2,156,598 UBS Group AG Switzerland 112,890 1,819,348 3,975,946 Chemicals 3.2% Arkema SA France 53,725 4,034,841 a,b Covestro AG, 144A Germany 7,277 273,009 Lanxess AG Germany 32,417 1,558,599 5,866,449 Communications Equipment 2.0% Nokia Corp., ADR Finland 257,320 1,520,761 Nokia OYJ, A Finland 356,803 2,122,035 3,642,796 Construction & Engineering 1.8% a Balfour Beatty PLC United Kingdom 577,245 2,111,910 FLSmidth & Co. AS Denmark 28,340 1,188,283 3,300,193 Construction Materials 1.5% a LafargeHolcim Ltd., B Switzerland 57,500 2,705,847 Consumer Finance 1.9% a,b Hoist Finance AB, 144A Sweden 192,581 1,720,363 Sun Hung Kai & Co. Ltd. Hong Kong 2,877,748 1,732,432 3,452,795 Diversified Financial Services 1.4% Metro Pacific Investments Corp. Philippines 20,375,200 2,603,732 Diversified Telecommunication Services 6.7% China Telecom Corp. Ltd., H China 5,447,468 2,879,156 Deutsche Telekom AG Germany 233,241 4,188,051 a Euskaltel SA Spain 246,295 2,694,118 Hellenic Telecommunications Organization SA Greece 252,478 2,284,695 a Telecom Italia SpA Italy 341,192 368,167 12,414,187 Electric Utilities 2.1% Enel SpA Italy 898,503 3,986,567 Food & Staples Retailing 2.0% Metro AG Germany 119,356 3,699,385 Hotels, Restaurants & Leisure 3.3% Accor SA France 91,810 3,891,682 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Mutual International Fund Statement of Investments, March 31, 2016 (unaudited) (continued) Sands China Ltd. Hong Kong 546,000 2,220,642 6,112,324 Household Durables 1.2% a Cairn Homes PLC Ireland 693,523 913,733 a,b Cairn Homes PLC, 144A Ireland 1,011,251 1,332,348 2,246,081 Industrial Conglomerates 2.3% Koninklijke Philips NV Netherlands 151,479 4,316,559 Insurance 16.4% Ageas Belgium 51,414 2,040,662 Assicurazioni Generali SpA Italy 136,841 2,029,543 China Pacific Insurance (Group) Co. Ltd., H China 848,845 3,173,314 Chubb Ltd. United States 26,507 3,158,309 Direct Line Insurance Group PLC United Kingdom 337,459 1,795,206 Korean Reinsurance Co. South Korea 178,863 2,178,181 Lancashire Holdings Ltd. United Kingdom 181,386 1,438,797 NN Group NV Netherlands 123,982 4,057,978 PICC Property and Casualty Co. Ltd., H China 774,240 1,421,256 RSA Insurance Group PLC United Kingdom 416,335 2,845,986 a Storebrand ASA Norway 199,819 781,485 UNIQA Insurance Group AG Austria 206,167 1,449,554 XL Group PLC Ireland 107,789 3,966,635 30,336,906 Internet Software & Services 1.1% a Baidu Inc., ADR China 11,031 2,105,597 Machinery 0.2% CNH Industrial NV United Kingdom 30,305 206,106 CNH Industrial NV, special voting United Kingdom 16,517 112,333 318,439 Marine 1.0% A.P. Moeller-Maersk AS, B Denmark 1,379 1,809,402 Media 4.1% Clear Media Ltd. Hong Kong 2,283,000 1,971,820 a Liberty Global PLC, C United Kingdom 98,265 3,690,833 Nine Entertainment Co. Holdings Ltd. Australia 1,649,899 1,973,494 7,636,147 Metals & Mining 0.6% ThyssenKrupp AG Germany 58,392 1,213,645 Multiline Retail 1.7% Hyundai Department Store Co. Ltd. South Korea 26,541 3,185,805 Oil, Gas & Consumable Fuels 3.3% BP PLC United Kingdom 368,488 1,854,105 China Shenhua Energy Co. Ltd., H China 906,941 1,428,686 Royal Dutch Shell PLC, A (EUR Traded) United Kingdom 34,447 836,727 Royal Dutch Shell PLC, A (GBP Traded) United Kingdom 85,525 2,069,626 6,189,144 Pharmaceuticals 4.7% GlaxoSmithKline PLC United Kingdom 147,502 2,992,881 Novartis AG Switzerland 49,679 3,602,587 Teva Pharmaceutical Industries Ltd., ADR Israel 37,950 2,030,704 8,626,172 Real Estate Investment Trusts (REITs) 1.4% Hibernia REIT PLC Ireland 1,741,347 2,580,679 Real Estate Management & Development 3.8% Dalian Wanda Commercial Properties Co. Ltd., H China 545,200 3,229,446 Franklin Mutual International Fund Statement of Investments, March 31, 2016 (unaudited) (continued) Takara Leben Co. Ltd. Japan Semiconductors & Semiconductor Equipment 1.4% SK Hynix Inc. South Korea Specialty Retail 5.3% China ZhengTong Auto Services Holdings Ltd. China a Dufry AG Switzerland Hornbach Holding AG & Co. KGaA Germany Kingfisher PLC United Kingdom Technology Hardware, Storage & Peripherals 2.6% Lenovo Group Ltd. China Samsung Electronics Co. Ltd. South Korea Thrifts & Mortgage Finance 1.4% Genworth Mortgage Insurance Australia Ltd. Australia Trading Companies & Distributors 0.7% a Rexel SA France Wireless Telecommunication Services 2.1% Vodafone Group PLC United Kingdom Total Common Stocks (Cost $185,596,981) Preferred Stocks 4.1% Auto Components 0.9% a Schaeffler AG, pfd. Germany Automobiles 3.2% Hyundai Motor Co., pfd. South Korea Volkswagen AG, pfd. Germany Total Preferred Stocks (Cost $8,883,588) Counterparty Notional Amount* Options Purchased 0.0%  Puts - Over-the-Counter Currency Options 0.0%  CNY/USD, August Strike Price 7.387 CNY, Expires, 8/03/16 FBCO CNY CNY/USD, August Strike Price 7.398 CNY, Expires, 8/03/16 HSBC CNY CNY/USD, August Strike Price 7.43 CNY, Expires, 8/03/16 FBCO CNY CNY/USD, August Strike Price 7.44 CNY, Expires, 8/03/16 HSBC CNY CNY/USD, August Strike Price 7.51 CNY, Expires, 8/03/16 FBCO CNY Total Options Purchased (Cost $305,963) Total Investments before Short Term Investments (Cost $194,786,532) Short Term Investments 2.6% Country Principal Amount U.S. Government and Agency Securities 2.6% FHLB,4/01/16 United States $ c,d U.S. Treasury Bill, 6/02/16 United States Franklin Mutual International Fund Statement of Investments, March 31, 2016 (unaudited) (continued) 6/09/16 United States 2,000,000 1,999,358 Total U.S. Government and Agency Securities (Cost $4,797,046) 4,799,047 Total Investments (Cost $199,583,578) 101.0% 187,210,571 Other Assets, less Liabilities ( ) % (1,925,531 ) Net Assets 100.0% $ 185,285,040 † Rounds to less than 0.1% of net assets. * The notional amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. b Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At March 31, 2016, the aggregate value of these securities was $3,325,720, representing 1.79% of net assets. c The security is traded on a discount basis with no stated coupon rate. d A portion or all of the security has been segregated as collateral for open forward contracts. At March 31, 2016, the aggregate value of these securities and/or cash pledged amounted to $3,031,107, representing 1.64% of net assets. At March 31, 2016, the Fund had the following futures contracts outstanding. See Note 3 . Futures Contracts Number of Notional Expiration Unrealized Unrealized Description Type Contracts Value Date Appreciation Depreciation Currency Contracts CHF/USD Short 2 $ 261,100 6/13/16 $ - $ (8,657 ) EUR/USD Short 119 16,975,350 6/13/16 - (553,194 ) GBP/USD Short 44 3,952,575 6/13/16 - (29,031 ) Total Futures Contracts $ - $ (590,882 ) Net unrealized appreciation (depreciation) $ (590,882 ) Franklin Mutual International Fund Statement of Investments, March 31, 2016 (unaudited) (continued) At March 31, 2016, the Fund had the following forward exchange contracts outstanding. See Note 3. Forward Exchange Contracts Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount Date Appreciation Depreciation OTC Forward Exchange Contracts Euro BANT Buy 404,887 $ 456,159 4/18/16 $ 4,948 $ - Euro BANT Sell 125,853 140,151 4/18/16 - (3,177 ) Euro BONY Buy 183,605 201,395 4/18/16 7,704 - Euro BONY Sell 119,643 132,825 4/18/16 - (3,431 ) Euro FBCO Sell 323,630 358,856 4/18/16 - (9,710 ) Euro DBFX Sell 5,963 6,609 4/18/16 - (182 ) Euro HSBC Buy 322,000 362,939 4/18/16 3,772 - Euro HSBC Sell 402,086 445,342 4/18/16 - (12,575 ) Euro SSBT Buy 153,947 168,148 4/18/16 7,176 - Euro SSBT Sell 598,473 663,174 4/18/16 - (18,399 ) Japanese Yen BANT Sell 694,136,051 5,811,883 4/22/16 - (359,926 ) Japanese Yen BONY Buy 39,244,272 333,898 4/22/16 15,058 (22 ) Japanese Yen BONY Sell 59,335,912 505,973 4/22/16 - (21,603 ) Japanese Yen FBCO Buy 153,108,987 1,360,148 4/22/16 1,198 - Japanese Yen DBFX Buy 16,879,161 142,193 4/22/16 7,885 - Japanese Yen DBFX Sell 95,362,383 787,495 4/22/16 - (60,406 ) Japanese Yen HSBC Buy 200,560,217 1,759,419 4/22/16 25,339 (1,506 ) Japanese Yen HSBC Sell 94,295,832 791,708 4/22/16 - (46,709 ) Japanese Yen SSBT Buy 97,507,141 851,152 4/22/16 15,819 - Australian Dollar HSBC Buy 777,464 556,794 4/29/16 38,694 (160 ) Australian Dollar HSBC Sell 6,552,297 4,681,609 4/29/16 - (335,691 ) Euro BANT Buy 1,309,141 1,453,513 5/04/16 38,135 - Euro BANT Sell 6,600,526 7,218,356 5/04/16 - (302,345 ) Euro BONY Buy 375,974 419,774 5/04/16 8,614 - Euro BONY Sell 845,216 928,453 5/04/16 - (34,595 ) Euro FBCO Buy 1,866,980 2,071,530 5/04/16 55,725 - Euro FBCO Sell 2,774,148 3,021,173 5/04/16 - (139,718 ) Euro DBFX Buy 736,463 816,993 5/04/16 22,140 - Euro HSBC Buy 807,935 899,562 5/04/16 21,007 - Euro HSBC Sell 6,529 7,181 5/04/16 - (259 ) Euro SSBT Buy 1,361,378 1,507,349 5/04/16 43,818 - Euro SSBT Sell 1,809,871 1,946,335 5/04/16 - (115,849 ) South Korean Won BANT Sell 3,005,116,336 2,582,170 5/12/16 3,219 (41,497 ) South Korean Won FBCO Sell 953,497,553 826,756 5/12/16 1,176 (5,866 ) South Korean Won HSBC Buy 202,301,592 169,035 5/12/16 7,371 - South Korean Won HSBC Sell 4,000,145,575 3,373,674 5/12/16 4,417 (118,852 ) Swiss Franc BANT Buy 194,720 197,923 5/12/16 5,121 (72 ) Swiss Franc BANT Sell 1,281,422 1,285,197 5/12/16 - (50,533 ) Swiss Franc BONY Buy 231,783 234,629 5/12/16 6,976 - Swiss Franc BONY Sell 24,300 24,928 5/12/16 - (402 ) Swiss Franc FBCO Buy 217,749 221,179 5/12/16 5,798 - Swiss Franc DBFX Buy 36,651 36,304 5/12/16 1,900 - Swiss Franc HSBC Buy 167,518 166,560 5/12/16 8,057 - Swiss Franc HSBC Sell 34,840 35,069 5/12/16 - (1,247 ) Swiss Franc SSBT Buy 234,989 235,621 5/12/16 9,328 - Swiss Franc SSBT Sell 17,415 17,699 5/12/16 - (454 ) Euro BANT Buy 261,872 295,682 5/18/16 2,838 - Euro BANT Sell 1,879,528 2,013,547 5/18/16 - (129,015 ) Euro BONY Buy 206,607 232,989 5/18/16 2,532 - Euro FBCO Buy 246,308 278,039 5/18/16 2,739 - Euro FBCO Sell 1,859,766 1,989,475 5/18/16 - (130,559 ) Euro DBFX Sell 976,435 1,040,770 5/18/16 - (72,314 ) Euro HSBC Buy 211,679 239,388 5/18/16 1,915 - Euro HSBC Sell 338,191 361,052 5/18/16 - (24,468 ) Euro SSBT Buy 211,680 239,394 5/18/16 1,910 - Franklin Mutual International Fund Statement of Investments, March 31, 2016 (unaudited) (continued) Euro SSBT Sell 495,605 529,129 5/18/16 - (35,834 ) British Pound BANT Buy 262,557 374,032 5/23/16 3,501 (181 ) British Pound BANT Sell 366,174 519,491 5/23/16 2,213 (8,993 ) British Pound FBCO Buy 377,669 535,847 5/23/16 7,079 (133 ) British Pound FBCO Sell 203,917 287,109 5/23/16 - (5,965 ) British Pound HSBC Buy 86,645 123,844 5/23/16 683 - British Pound HSBC Sell 12,565,719 17,984,032 5/23/16 - (75,654 ) British Pound SSBT Buy 177,407 254,524 5/23/16 801 (352 ) Norwegian Krone BANT Buy 2,004,357 233,699 5/23/16 8,700 - Norwegian Krone BANT Sell 10,182,328 1,180,794 5/23/16 - (50,617 ) Norwegian Krone BONY Buy 479,708 54,986 5/23/16 3,028 - Norwegian Krone DBFX Buy 2,263,690 260,116 5/23/16 13,647 - Norwegian Krone DBFX Sell 577,026 66,688 5/23/16 - (3,096 ) Norwegian Krone SSBT Buy 1,056,584 121,583 5/23/16 6,196 - Norwegian Krone SSBT Sell 1,461,172 168,343 5/23/16 - (8,365 ) Philippine Peso BONY Sell 119,500,200 2,570,450 6/28/16 - (21,195 ) Swedish Krona SSBT Sell 13,576,960 1,648,780 6/29/16 - (29,730 ) Euro BANT Sell 8,699,844 9,518,322 7/06/16 - (415,139 ) Euro BONY Sell 205,346 229,453 7/06/16 - (5,010 ) Euro FBCO Sell 821,118 926,071 7/06/16 - (11,480 ) Euro HSBC Sell 7,461,132 8,144,969 7/06/16 - (374,134 ) Euro BANT Sell 15,176,603 16,657,830 7/21/16 - (679,963 ) Euro BONY Sell 941,608 1,037,622 7/21/16 - (38,074 ) Euro HSBC Sell 1,780,562 1,977,035 7/21/16 - (57,084 ) Euro SSBT Sell 1,435,632 1,591,081 7/21/16 - (48,989 ) South Korean Won BANT Sell 1,396,753,677 1,152,976 8/12/16 - (62,736 ) South Korean Won FBCO Sell 576,179,072 478,707 8/12/16 - (22,790 ) South Korean Won HSBC Sell 5,473,919,046 4,518,215 8/12/16 - (246,197 ) Total Forward Exchange Contracts $ 428,177 $ (4,243,253 ) Net unrealized appreciation (depreciation) $ (3,815,076 ) a May be comprised of multiple contracts with the same counterparty, currency and settlement date. ABBREVIATIONS Counterparty BANT - Bank of America N.A. BONY - Bank of New York Mellon DBFX - Deutsche Bank AG FBCO - Credit Suisse International HSBC - HSBC Bank PLC SSBT - State Street Bank and Trust Co., N.A. Currency CHF - Swiss Franc CNY - Chinese Yuan EUR - Euro GBP - British Pound USD - United States Dollar Selected Portfolio ADR - American Depositary Receipt FHLB - Federal Home Loan Bank Franklin Mutual Quest Fund Statement of Investments, March 31, 2016 (unaudited) Country Shares/Units/Warrants Value Common Stocks and Other Equity Interests 46.5% Auto Components 0.2% a,b International Automotive Components Group Brazil LLC Brazil $ a,b,c International Automotive Components Group North America LLC United States Automobiles 0.6% a General Motors Co., wts., 7/10/16 United States a General Motors Co., wts., 7/10/19 United States Banks 5.3% BB&T Corp. United States CIT Group Inc. United States Citizens Financial Group Inc. United States Guaranty Bancorp United States PNC Financial Services Group Inc. United States SunTrust Banks Inc. United States Wells Fargo & Co. United States Chemicals 0.2% a,d Advanced Emissions Solutions Inc. United States a,e,f Dow Corning Corp., Contingent Distribution United States  Tronox Ltd., A United States Communications Equipment 2.1% a,b,c Sorenson Communications Inc., Membership Interests United States Consumer Finance 1.7% a Ally Financial Inc. United States Diversified Financial Services 0.5% Voya Financial Inc. United States Diversified Telecommunication Services 1.6% a,e,f Global Crossing Holdings Ltd., Contingent Distribution United States  Koninklijke KPN NV Netherlands Energy Equipment & Services 0.0%  a,f DeepOcean Group Holding BV Netherlands Health Care Equipment & Supplies 0.7% Medtronic PLC United States Hotels, Restaurants & Leisure 1.2% a Pinnacle Entertainment Inc. United States Independent Power & Renewable Electricity Producers 2.5% NRG Energy Inc. United States NRG Yield Inc., C United States Insurance 6.9% Ageas Belgium The Allstate Corp. United States American International Group Inc. United States Direct Line Insurance Group PLC United Kingdom RSA Insurance Group PLC United Kingdom UNIQA Insurance Group AG Austria Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Mutual Quest Fund Statement of Investments, March 31, 2016 (unaudited) (continued) White Mountains Insurance Group Ltd. United States 171,770 137,862,602 339,914,355 Internet & Catalog Retail 0.2% a Bluestem Group Inc. United States 4,150,000 9,088,500 Internet Software & Services 0.9% a Baidu Inc., ADR China 234,452 44,752,198 Machinery 0.0% † a Vossloh AG Germany 1,910 125,443 Marine 0.0% † a,b Eagle Bulk Shipping Inc. United States 870,767 282,129 Media 3.2% CBS Corp., B United States 1,383,380 76,210,404 a,d Lee Enterprises Inc./IA United States 4,824,268 8,683,682 a,b,d Lee Enterprises Inc., wts., 12/31/22 United States 1,110,000 801,933 d New Media Investment Group Inc. United States 4,441,772 73,911,086 159,607,105 Multiline Retail 0.8% Macy's Inc. United States 847,010 37,344,671 Oil, Gas & Consumable Fuels 4.7% BP PLC United Kingdom 13,816,717 69,520,962 China Shenhua Energy Co. Ltd., H China 17,827,995 28,084,088 Kinder Morgan Inc. United States 2,285,990 40,827,781 Royal Dutch Shell PLC, A (EUR Traded) United Kingdom 3,551,481 86,266,381 a,b,c Warrior Met Coal LLC, A United States 14,690 1,763,897 a,b,c Warrior Met Coal LLC, B United States 34,325 4,121,564 230,584,673 Pharmaceuticals 4.2% GlaxoSmithKline PLC United Kingdom 3,783,070 76,760,157 Merck & Co. Inc. United States 1,102,890 58,353,910 Novartis AG, ADR Switzerland 391,456 28,357,073 Teva Pharmaceutical Industries Ltd., ADR Israel 828,368 44,325,972 207,797,112 Real Estate Investment Trusts (REITs) 3.5% Forest City Realty Trust Inc., A United States 6,280,930 132,464,814 Spirit Realty Capital Inc. United States 3,292,836 37,044,405 169,509,219 Software 0.7% Symantec Corp. United States 1,924,037 35,363,800 Technology Hardware, Storage & Peripherals 0.8% a,d Eastman Kodak Co. United States 3,728,145 40,450,373 a,d Eastman Kodak Co., wts., 9/03/18 United States 48,582 128,257 a,d Eastman Kodak Co., wts., 9/03/18 United States 48,582 86,476 40,665,106 Tobacco 2.3% Altria Group Inc. United States 313,920 19,670,227 British American Tobacco PLC United Kingdom 697,998 41,023,647 Imperial Brands PLC United Kingdom 967,438 53,703,753 114,397,627 Wireless Telecommunication Services 1.7% Vodafone Group PLC United Kingdom 25,950,937 82,488,793 Total Common Stocks and Other Equity Interests (Cost $2,095,265,956) 2,284,271,680 Preferred Stocks (Cost $41,774,204) 0.9% Technology Hardware, Storage & Peripherals 0.9% Samsung Electronics Co. Ltd., pfd. South Korea 46,518 44,953,952 Franklin Mutual Quest Fund Statement of Investments, March 31, 2016 (unaudited) (continued) Principal Amount Corporate Bonds, Notes and Senior Floating Rate Interests 34.0% d,g Advanced Emissions Solutions Inc., Term Loan, 10.50%, 7/08/16 United States $ 10,733,333 10,486,252 Advanced Micro Devices Inc., senior bond, 7.00%, 7/01/24 United States 89,431,000 59,024,460 senior note, 7.50%, 8/15/22 United States 33,000,000 22,770,000 Affinion Group Inc., g Second Lien Term Loan, 8.50%, 10/31/18 United States 124,500,000 99,911,250 senior note, 7.875%, 12/15/18 United States 35,000,000 20,562,500 g,h Tranche B Term Loans, 6.75%, 4/30/18 United States 26,863,072 24,013,062 Avaya Inc., i senior note, 144A, 10.50%, 3/01/21 United States 297,902,380 93,094,494 i senior secured note, 144A, 7.00%, 4/01/19 United States 14,003,000 9,522,040 g Term B-3 Loan, 5.121%, 10/26/17 United States 14,008,235 11,469,242 g Term B-6 Loan, 6.50%, 3/30/18 United States 8,080,130 5,971,725 g,h Term B-7 Loan, 6.25%, 5/29/20 United States 8,280,168 5,571,005 g Belk Inc., Closing Date Term Loan, 5.75%, 12/12/22 United States 14,925,000 13,221,057 second lien Term Loan, 10.50%, 12/12/22 United States 25,000,000 23,231,750 g Bluestem Brands Inc., Initial Term Loan, 8.50%, 11/09/20 United States 76,007,145 67,393,027 i Clearwire Communications LLC/Finance, cvt., senior bond, 144A, 8.25%, 12/01/40 United States 15,000,000 15,000,000 g Eagle Bulk Shipping Inc., Second Lien Loan, 15.00%, 1/14/20 United States 6,994,997 6,994,997 d,g Eastman Kodak Co., Second Lien Term Loan, 10.75%, 9/03/20 United States 92,085,701 81,265,631 Term Loan, 7.25%, 9/03/19 United States 38,591,947 36,983,936 Freeport-McMoRan Inc., senior bond, 5.45%, 3/15/43 United States 50,900,000 31,049,000 GenOn Americas Generation LLC, senior bond, 8.50%, 10/01/21 United States 28,630,000 18,824,225 9.125%, 5/01/31 United States 90,639,000 56,196,180 iHeartCommunications Inc., senior secured note, first lien, 9.00%, 12/15/19 United States 37,367,000 27,791,706 g Tranche D Term Loan, 7.183%, 1/30/19 United States 46,662,631 32,070,853 g Tranche E Term Loan, 7.933%, 7/30/19 United States 14,995,598 10,335,716 g Kraton Polymers LLC, Term Loan B, 6.00%, 1/06/22 United States 7,913,000 7,484,377 d Lee Enterprises Inc., g,h Second Lien Term Loan, 12.00%, 12/15/22 United States 68,120,324 67,779,723 i senior secured note, first lien, 144A, 9.50%, 3/15/22 United States 99,050,000 97,811,875 The Mcclatchy Co., first lien, senior secured note, 9.00%, 12/15/22 United States 20,755,000 19,444,841 g Moxie Patriot LLC, Construction B-1 Term Loan, 6.75%, 12/21/20 United States 39,500,000 35,550,000 d,g New Media Holdings II LLC, 4th Amendment Replacement TL, 7.25%, 6/04/20 United States 112,993,700 110,756,425 i,j NGPL PipeCo LLC, senior secured note, 144A, 9.625%, 6/01/19 United States 11,383,000 11,212,255 Sabine Pass LNG LP, first lien, 6.50%, 11/01/20 United States 25,266,000 26,624,047 senior secured note, first lien, 7.50%, 11/30/16 United States 10,000,000 10,296,250 c Sorenson Communications Inc., g Initial Term Loan, 8.00%, 4/30/20 United States 143,178,392 144,246,503 i,k secured note, second lien, 144A, PIK, 9.00%, 10/31/20 United States 96,671,937 88,454,822 c,i,k Sorenson Holdings LLC/Finance Corp., senior note, 144A, PIK, 13.00%, 10/31/21 United States 56,682,637 56,115,811 Spirit Realty Capital Inc., cvt., senior note, 2.875%, 5/15/19 United States 15,000,000 15,018,825 Sprint Capital Corp., senior note, 6.90%, 5/01/19 United States 32,000,000 27,840,000 i Sunshine Oilsands Ltd., secured note, 144A, 10.00%, 8/01/17 Canada 18,000,000 10,710,000 g Toys R Us-Delaware Inc., FILO Loans, 8.25%, 10/24/19 United States 9,228,000 8,946,454 Term B-4 Loan, 9.75%, 4/24/20 United States 74,555,660 61,415,225 i Valeant Pharmaceuticals International, senior bond, 144A, 6.75%, 8/15/21 United States 3,680,000 3,017,600 senior bond, 144A, 7.25%, 7/15/22 United States 1,809,000 1,456,245 senior note, 144A, 6.375%, 10/15/20 United States 22,513,000 18,798,355 h,i Western Digital Corp., senior note, 144A, 10.50%, 4/01/24 United States 17,435,000 17,489,484 WireCo WorldGroup Inc., j senior note, 9.50%, 5/15/17 United States 33,711,000 31,772,617 g Term Loan, 6.00%, 2/15/17 United States 11,453,421 11,295,936 Total Corporate Bonds, Notes and Senior Floating Rate Interests (Cost $1,793,971,755) 1,666,291,778 Franklin Mutual Quest Fund Statement of Investments, March 31, 2016 (unaudited) (continued) Corporate Bonds, Notes and Senior Floating Rate Interests in Reorganization 2.6% b,l Broadband Ventures III LLC, secured promissory note, 5.00%, 2/01/12 United States 9,272 — g,l Caesars Entertainment Operating Co. Inc., 1.50%, 3/01/17, Term B-5-B Loans United States 7,325,894 6,689,457 Term B-6-B Loans United States 34,925,138 32,218,439 Term B-7 Loans United States 13,731,000 12,684,011 l Nortel Networks Corp., cvt., senior note, 1.75%, 4/15/12 Canada 18,224,000 15,581,520 2.125%, 4/15/14 Canada 12,968,000 11,024,421 l Northern Telecom Ltd., 6.875%, 9/01/23 Canada 20,912,000 7,632,880 l Samson Investment Co., senior note, 9.75%, 2/15/20 United States 19,689,000 54,145 g,l Texas Competitive Electric Holdings Co. LLC, Term Loans, 4.913%, 10/10/17 United States 104,175,133 29,733,354 i,l Texas Competitive Electric Holdings Co. LLC/Texas Competitive Electric Holdings Finance Inc., senior secured note, first lien, 144A, 4.413%, 10/01/20 United States 40,665,000 11,894,513 i,k,l Walter Energy Inc., second lien, 144A, PIK, 11.50%, 4/01/20 United States 6,473,550 20,230 Total Corporate Bonds, Notes and Senior Floating Rate Interests in Reorganization (Cost $236,077,387) 127,532,970 Shares Companies in Liquidation 0.6% a Adelphia Recovery Trust United States 49,534,842 113,930 a,e Adelphia Recovery Trust, Arahova Contingent Value Vehicle, Contingent Distribution United States 5,918,407 118,368 a,b,c CB FIM Coinvestors LLC United States 1,439,821 — a,e,f Century Communications Corp., Contingent Distribution United States 16,323,000 — EME Reorganization Trust United States 368,387,370 773,614 a,b FIM Coinvestor Holdings I, LLC United States 17,934,688 — a,e,f KGen Power Liquidating Trust, Contingent Distribution United States 5,519,104 2,322,384 a,m Lehman Brothers Holdings Inc., Bankruptcy Claim United States 459,471,220 26,993,934 a,e,f NewPage Corp., Litigation Trust, Contingent Distribution United States 723,000 — a,e,f Tribune Media Litigation Trust, Contingent Distribution United States 1,517,306 — a,e,f Tropicana Litigation Trust, Contingent Distribution United States 12,892,000 — Total Companies in Liquidation (Cost $47,028,434) 30,322,230 Principal Amount Municipal Bonds (Cost $27,664,687) 0.5% Puerto Rico Commonwealth GO, Refunding, Series A, 8.00%, 7/01/35 United States $ 33,599,000 23,183,310 Counterparty Notional Amount* Options Purchased 0.0% † Puts - Over-the-Counter Currency Options 0.0% † CNY/USD, August Strike Price 7.387 CNY, Expires 8/03/16 FBCO 66,555,903 CNY 7,497 CNY/USD, August Strike Price 7.398 CNY, Expires 8/03/16 HSBC 97,796,108 CNY 10,456 CNY/USD, August Strike Price 7.43 CNY, Expires 8/03/16 FBCO 33,473,926 CNY 3,095 CNY/USD, August Strike Price 7.44 CNY, Expires 8/03/16 HSBC 53,630,370 CNY 4,743 CNY/USD, August Strike Price 7.51 CNY, Expires 8/03/16 FBCO 169,170,590 CNY 10,813 Total Options Purchased (Cost $641,592) 36,604 Total Investments before Short Term Investments (Cost $4,242,424,015) 4,176,592,524 Short Term Investments 14.3% Country Principal Amount Senior Floating Rate Interests (Cost $432,734) 0.0% † g,n Walter Energy Inc., Dip Term Loan, 12.00%, 4/01/16 United States $ 432,734 432,734 U.S. Government and Agency Securities 14.2% FHLB, 4/01/16 United States 26,600,000 26,600,000 o U.S. Treasury Bill, 4/07/16 United States 50,000,000 49,999,150 4/14/16 United States 70,000,000 69,997,340 5/12/16 United States 65,500,000 65,493,057 5/19/16 United States 60,000,000 59,986,980 6/09/16 United States 75,000,000 74,975,925 9/01/16 United States 50,000,000 49,926,950 Franklin Mutual Quest Fund Statement of Investments, March 31, 2016 (unaudited) (continued) 9/08/16 United States 50,000,000 49,922,900 p 4/21/16 - 9/22/16 United States 250,200,000 250,026,112 Total U.S. Government and Agency Securities (Cost $696,720,939) 696,928,414 Total Investments before Money Market Funds (Cost $4,939,577,688) 4,873,953,672 Shares Investments from Cash Collateral Received for Loaned Securities 0.1% Money Market Funds 0.1% a,q Institutional Fiduciary Trust Money Market Portfolio United States 3,422,000 3,422,000 Principal Amount Repurchase Agreements 0.0% † r Joint Repurchase Agreement, 0.30%, 4/01/16 (Maturity Value $979,608) United States $ 979,600 979,600 BNP Paribas Securities Corp. Collateralized by o U.S. Treasury Bill, 2/02/17; U.S. Treasury Bonds, 7.25% - 8.75%, 5/15/16 - 5/15/17; U.S. Treasury Notes, 0.50% - 4.75%, 9/30/16 - 12/31/20; U.S. Treasury Notes, Index Linked, 0.125% - 2.625%, 7/15/16 - 7/15/17; and U.S. Treasury Strips, 8/15/16 - 11/15/20 (valued at $999,423) Total Investments from Cash Collateral Received for Loaned Securities (Cost $4,401,600) 4,401,600 Total Investments (Cost $4,943,979,288) 99.4% 4,878,355,272 Options Written ( ) % † (25,000 ) Securities Sold Short ( ) % (3,827,880 ) Other Assets, less Liabilities 0.7% 33,541,867 Net Assets 100.0% $ 4,908,044,259 Number of Contracts Options Written (Premiums Received $37,978) (0.0)% † Puts - Exchange-Traded Wireless Telecommunication Services (0.0)% † Sprint Corp., January Strike Price $2, Expires 1/20/17 United States 1,000 $ (25,000 ) Principal Amount Securities Sold Short (0.1)% Corporate Notes (Proceeds $3,428,750) (0.1)% Vulcan Materials Co., senior note, 7.00%, 6/15/18 United States $ 3,472,000 (3,827,880 ) † Rounds to less than 0.1% of net assets. * The notional amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. b See Note 5 regarding restricted securities. c At March 31, 2016, pursuant to the Fund's policies and the requirements of applicable securities law, the Fund is restricted from trading these securities at period end. d See Note 7 regarding holdings of 5% voting securities. e Contingent distributions represent the right to receive additional distributions, if any, during the reorganization of the underlying company. Shares represent total underlying principal of debt securities. f Security has been deemed illiquid because it may not be able to be sold within seven days. At March 31, 2016, the aggregate value of these securities was $2,596,455, representing 0.05% of net assets. g The coupon rate shown represents the rate at period end. h A portion or all of the security purchased on a when-issued or delayed delivery basis. i Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At March 31, 2016, the aggregate value of these securities was $434,597,724, representing 8.85% of net assets. j A portion or all of the security is on loan at March 31, 2016. k Income may be received in additional securities and/or cash. l Defaulted security or security for which income has been deemed uncollectible. m Bankruptcy claims represent the right to receive distributions, if any, during the liquidation of the underlying pool of assets. Shares represent amount of allowed unsecured claims. n See Note 6 regarding unfunded loan commitments. Franklin Mutual Quest Fund Statement of Investments, March 31, 2016 (unaudited) (continued) o The security is traded on a discount basis with no stated coupon rate. p A portion or all of the security has been segregated as collateral for securities sold short, open forward and written options contracts. At March 31, 2016, the value of this security and/or cash pledged amounted to $5,543,590, representing 0.11% of net assets. q See Note 8 regarding investments in affiliated management investment companies. r Investment is through participation in a joint account with other funds managed by the investment manager or an affiliate of the investment manager. At March 31, 2016, all repurchase agreements had been entered into on that date. At March 31, 2016, the Fund had the following futures contracts outstanding. See Note 3. Futures Contracts Num ber of Notional Expiration Unrealized Unrealized Description Type Contracts Value Date Appreciation Depreciation Currency Contracts EUR/USD Short 814 $ 116,117,100 6/13/16 $ - $ (3,781,053 ) GBP/USD Short 1,611 144,718,144 6/13/16 - (1,062,688 ) Total Futures Contracts $ - $ (4,843,741 ) Net unrealized appreciation (depreciation) $ (4,843,741 ) At March 31, 2016, the Fund had the following forward exchange contracts outstanding. See Note 3. Forward Exchange Contracts Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount Date Appreciation Depreciation OTC Forw ard Exchange Contracts British Pound BANT Buy 20,235,302 $ 29,021,686 4/22/16 $ 175,526 $ (117,123 ) British Pound BANT Sell 30,595,788 47,261,314 4/22/16 3,292,204 - British Pound DBFX Buy 592,382 857,118 4/22/16 - (5,807 ) British Pound DBFX Sell 3,000,000 4,566,150 4/22/16 254,860 - British Pound FBCO Buy 13,651,853 19,318,991 4/22/16 345,298 (45,255 ) British Pound HSBC Buy 2,341,665 3,384,944 4/22/16 - (19,745 ) British Pound HSBC Sell 23,033,524 35,579,884 4/22/16 2,478,480 - British Pound SSBT Buy 12,266,938 17,501,312 4/22/16 150,957 (23,492 ) Euro FBCO Sell 82,092 87,448 5/04/16 - (6,088 ) Euro SSBT Sell 4,693,000 5,117,576 5/04/16 - (229,673 ) South Korean Won BANT Buy 38,147,249,902 31,546,314 5/12/16 1,717,913 - South Korean Won BANT Sell 38,147,249,902 33,171,893 5/12/16 53,211 (145,545 ) South Korean Won FBCO Buy 43,339,556,185 35,633,401 5/12/16 2,158,494 - South Korean Won FBCO Sell 43,339,556,185 37,578,739 5/12/16 53,468 (266,624 ) South Korean Won HSBC Buy 34,093,853,108 28,128,670 5/12/16 1,601,014 - South Korean Won HSBC Sell 56,343,995,962 48,254,844 5/12/16 107,384 (984,247 ) Euro BANT Sell 1,147,615 1,228,722 5/18/16 - (79,498 ) Euro DBFX Sell 1,160,082 1,240,915 5/18/16 - (81,518 ) Euro FBCO Sell 614,332 666,978 5/18/16 - (33,328 ) Euro HSBC Sell 598,334 649,323 5/18/16 - (32,746 ) Euro SSBT Sell 1,187,702 1,268,021 5/18/16 - (85,896 ) British Pound BANT Sell 542,000 804,030 5/23/16 25,057 - British Pound FBCO Sell 23,628,000 36,077,222 5/23/16 2,122,236 (3,616 ) British Pound HSBC Sell 18,899,077 28,925,415 5/23/16 1,763,310 - Euro BANT Sell 258,926 282,569 7/06/16 - (13,071 ) Euro FBCO Sell 303,622 341,664 7/06/16 - (5,011 ) Franklin Mutual Quest Fund Statement of Investments, March 31, 2016 (unaudited) (continued) Euro HSBC Sell 258,891 282,525 7/06/16 - (13,076 ) British Pound BANT Sell 4,057,517 5,764,567 7/21/16 - (68,923 ) British Pound HSBC Sell 3,269,730 4,636,117 7/21/16 - (64,772 ) Euro BANT Sell 373,018 420,840 7/21/16 - (5,296 ) Euro HSBC Sell 894,543 1,005,036 7/21/16 - (16,893 ) Euro SSBT Sell 1,819,774 2,037,231 7/21/16 - (41,683 ) South Korean Won FBCO Buy 22,188,210,315 17,924,569 8/12/16 1,387,692 - South Korean Won FBCO Sell 23,672,952,417 19,550,858 8/12/16 - (1,053,699 ) South Korean Won HSBC Buy 19,232,507,190 15,958,479 8/12/16 781,186 - South Korean Won HSBC Sell 45,856,162,016 37,813,175 8/12/16 925 (2,100,214 ) British Pound HSBC Sell 2,091,269 3,003,631 8/19/16 10,835 (14,427 ) Total Forw ard Exchange Contracts $ 18,480,050 $ (5,557,266 ) Net unrealized appreciation (depreciation) $ 12,922,784 a May be comprised of multiple contracts with the same counterparty, currency and settlement date. A BBREVIATIONS Counterparty BANT - Bank of America N.A. DBFX - Deutsche Bank AG FBCO - Credit Suisse International HSBC - HSBC Bank PLC SSBT - State Street Bank and Trust Co., N.A. Currency CNY - Chinese Yuan EUR - Euro GBP - British Pound USD - United States Dollar Selected Portfolio ADR - American Depositary Receipt DIP - Debtor-In-Possession FHLB - Federal Home Loan Bank GO - General Obligation PIK - Payment-In-Kind Franklin Mutual Shares Fund Statement of Investments, March 31, 2016 (unaudited) Country Shares/Units Value Common Stocks and Other Equity Interests 90.3% Aerospace & Defense 1.5% B/E Aerospace Inc. United States $ Huntington Ingalls Industries Inc. United States a KLX Inc. United States Auto Components 0.3% a,b,c International Automotive Components Group Brazil LLC Brazil a,b,c,d International Automotive Components Group North America LLC United States Automobiles 1.3% General Motors Co. United States Banks 9.2% Barclays PLC United Kingdom CIT Group Inc. United States Citigroup Inc. United States Citizens Financial Group Inc. United States Columbia Banking System Inc. United States a FCB Financial Holdings Inc., A United States c Guaranty Bancorp United States JPMorgan Chase & Co. United States PNC Financial Services Group Inc. United States State Bank Financial Corp. United States SunTrust Banks Inc. United States Wells Fargo & Co. United States Beverages 1.4% PepsiCo Inc. United States Chemicals 0.6% a,e,f Dow Corning Corp., Contingent Distribution United States  FMC Corp. United States Communications Equipment 2.6% Cisco Systems Inc. United States Nokia Corp., ADR Finland Nokia OYJ, A Finland Construction Materials 0.6% a LafargeHolcim Ltd., B Switzerland Consumer Finance 0.9% a Ally Financial Inc. United States American Express Co. United States Containers & Packaging 1.9% International Paper Co. United States WestRock Co. United States Diversified Financial Services 0.5% Voya Financial Inc. United States Diversified Telecommunication Services 0.9% a,e,f Global Crossing Holdings Ltd., Contingent Distribution United States  Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Mutual Shares Fund Statement of Investments, March 31, 2016 (unaudited) (continued) Koninklijke KPN NV Netherlands Energy Equipment & Services 1.1% Baker Hughes Inc. United States Food & Staples Retailing 3.9% CVS Health Corp. United States The Kroger Co. United States a Rite Aid Corp. United States Walgreens Boots Alliance Inc. United States Health Care Equipment & Supplies 4.4% Medtronic PLC United States Stryker Corp. United States Health Care Providers & Services 0.5% Cigna Corp. United States Household Products 0.2% Energizer Holdings Inc. United States Independent Power & Renewable Electricity Producers 0.4% NRG Energy Inc. United States Insurance 12.4% a Alleghany Corp. United States The Allstate Corp. United States American International Group Inc. United States Chubb Ltd. United States MetLife Inc. United States c White Mountains Insurance Group Ltd. United States XL Group PLC Ireland IT Services 1.2% Xerox Corp. United States Machinery 1.9% Caterpillar Inc. United States CNH Industrial NV United Kingdom CNH Industrial NV, special voting United Kingdom c Federal Signal Corp. United States Marine 0.9% A.P. Moeller-Maersk AS, B Denmark Media 7.5% Cablevision Systems Corp., A United States CBS Corp., B United States Relx PLC United Kingdom Time Warner Cable Inc. United States Time Warner Inc. United States Twenty-First Century Fox Inc., B United States Metals & Mining 1.0% Freeport-McMoRan Inc., B United States ThyssenKrupp AG Germany Multiline Retail 0.7% Macy's Inc. United States Oil, Gas & Consumable Fuels 5.8% Anadarko Petroleum Corp. United States Franklin Mutual Shares Fund Statement of Investments, March 31, 2016 (unaudited) (continued) Apache Corp. United States 1,332,734 65,050,747 BP PLC United Kingdom 15,851,497 79,759,288 CONSOL Energy Inc. United States 4,672,924 52,757,312 Kinder Morgan Inc. United States 9,361,520 167,196,747 Marathon Oil Corp. United States 11,077,437 123,402,648 Royal Dutch Shell PLC, A (EUR Traded) United Kingdom 6,685,312 162,387,937 Royal Dutch Shell PLC, A (GBP Traded) United Kingdom 3,716,893 89,945,394 a,b,d Warrior Met Coal LLC, A United States 39,407 4,731,784 a,b,d Warrior Met Coal LLC, B United States 92,072 11,055,518 The Williams Cos. Inc. United States 3,760,303 60,428,069 847,194,252 Personal Products 0.3% Edgewell Personal Care Co. United States 635,933 51,211,685 Pharmaceuticals 7.6% Eli Lilly & Co. United States 3,904,091 281,133,593 Merck & Co. Inc. United States 8,275,160 437,838,716 Novartis AG, ADR Switzerland 3,016,830 218,539,165 Teva Pharmaceutical Industries Ltd., ADR Israel 3,007,416 160,926,830 1,098,438,304 Real Estate Investment Trusts (REITs) 0.9% c Alexander's Inc. United States 326,675 124,316,171 Real Estate Management & Development 0.1% a Forestar Group Inc. United States 886,386 11,558,473 Software 6.1% CA Inc. United States 5,509,612 169,640,953 Microsoft Corp. United States 9,580,700 529,142,061 Symantec Corp. United States 10,127,147 186,136,962 884,919,976 Specialty Retail 0.6% a Office Depot Inc. United States 12,286,390 87,233,369 Technology Hardware, Storage & Peripherals 3.4% EMC Corp. United States 6,467,600 172,361,540 Hewlett Packard Enterprise Co. United States 5,001,424 88,675,247 HP Inc. United States 5,001,424 61,617,544 Samsung Electronics Co. Ltd. South Korea 147,228 168,625,584 491,279,915 Tobacco 6.4% Altria Group Inc. United States 2,903,030 181,903,860 British American Tobacco PLC United Kingdom 4,864,275 285,889,504 Imperial Brands PLC United Kingdom 3,810,199 211,509,145 Philip Morris International Inc. United States 850,279 83,420,872 Reynolds American Inc. United States 3,147,696 158,360,586 921,083,967 Wireless Telecommunication Services 1.3% Vodafone Group PLC United Kingdom 58,574,055 186,186,075 Total Common Stocks and Other Equity Interests (Cost $10,428,825,275) 13,075,796,533 Convertible Preferred Stocks (Cost $755,800) 0.0% † Banks 0.0% † Columbia Banking System Inc., cvt. pfd., B United States 7,558 2,635,834 Principal Amount Corporate Bonds, Notes and Senior Floating Rate Interests 3.9% Avaya Inc., g senior note, 144A, 10.50%, 3/01/21 United States $ 67,859,000 21,205,938 g senior secured note, 144A, 7.00%, 4/01/19 United States 37,416,000 25,442,880 h Term B-3 Loan, 5.121%, 10/26/17 United States 37,242,834 30,492,570 h Term B-6 Loan, 6.50%, 3/30/18 United States 22,002,294 16,261,081 h,i Term B-7 Loan, 6.25%, 5/29/20 United States 23,115,084 15,552,129 Franklin Mutual Shares Fund Statement of Investments, March 31, 2016 (unaudited) (continued) h Belk Inc., Closing Date Term Loan, 5.75%, 12/12/22 United States 42,768,000 37,885,306 h Cengage Learning Acquisitions Inc., Original Term Loans, 7.00%, 3/31/20 United States 5,124,317 5,110,225 iHeartCommunications Inc., senior secured note, first lien, 9.00%, 12/15/19 United States 74,295,000 55,256,906 h Tranche D Term Loan, 7.183%, 1/30/19 United States 94,620,527 65,031,931 h Tranche E Term Loan, 7.933%, 7/30/19 United States 30,412,812 20,962,031 h Kraton Polymers LLC, Term Loan B, 6.00%, 1/06/22 United States 23,407,000 22,139,113 NGPL PipeCo LLC, g,j senior secured note, 144A, 9.625%, 6/01/19 United States 43,741,000 43,084,885 h Term Loan, 6.75%, 9/15/17 United States 2,192,556 2,121,298 h,i Sears Roebuck Acceptance Corp., ABL Term Loan, 3.50%, 7/20/20 United States 18,046,000 17,865,540 h Toys R Us-Delaware Inc., FILO Loans, 8.25%, 10/24/19 United States 8,171,000 7,921,703 Term B-4 Loan, 9.75%, 4/24/20 United States 78,383,742 64,568,608 g Valeant Pharmaceuticals International, senior bond, 144A, 6.75%, 8/15/21 United States 10,842,000 8,890,440 senior bond, 144A, 7.25%, 7/15/22 United States 5,337,000 4,296,285 senior note, 144A, 6.375%, 10/15/20 United States 66,425,000 55,464,875 g,i Western Digital Corp., senior note, 144A, 10.50%, 4/01/24 United States 51,569,000 51,730,153 Total Corporate Bonds, Notes and Senior Floating Rate Interests (Cost $685,755,478) 571,283,897 Corporate Notes and Senior Floating Rate Interests in Reorganization 1.1% b,k Broadband Ventures III LLC, secured promissory note, 5.00%, 2/01/12 United States 19,594 — h,k Caesars Entertainment Operating Co. Inc., 1.50%, 3/01/17, Term B-5-B Loans United States 9,541,623 8,712,694 Term B-6-B Loans United States 45,490,495 41,964,982 Term B-7 Loans United States 30,701,720 28,360,714 k Samson Investment Co., senior note, 9.75%, 2/15/20 United States 55,052,000 151,393 h,k Texas Competitive Electric Holdings Co. LLC, Term Loans, 4.913%, 10/10/17 United States 194,177,556 55,421,575 g,k Texas Competitive Electric Holdings Co. LLC/Texas Competitive Electric Holdings Finance Inc., senior secured note, first lien, 144A, 4.413%, 10/01/20 United States 98,672,000 28,861,560 g,k,l Walter Energy Inc., second lien, 144A, PIK, 11.50%, 4/01/20 United States 17,468,800 54,590 Total Corporate Notes and Senior Floating Rate Interests in Reorganization (Cost $371,117,599) 163,527,508 Shares Companies in Liquidation 0.2% a Adelphia Recovery Trust United States 99,967,609 229,926 a,e Adelphia Recovery Trust, Arahova Contingent Value Vehicle, Contingent Distribution United States 12,005,115 240,102 a,b,c,d CB FIM Coinvestors LLC United States 43,105,703 — a,e,f Century Communications Corp., Contingent Distribution United States 33,138,000 — a,b FIM Coinvestor Holdings I, LLC United States 53,924,666 — a,m Lehman Brothers Holdings Inc., Bankruptcy Claim United States 420,480,670 24,703,239 a,e,f Tribune Media Litigation Trust, Contingent Distribution United States 995,739 — a,e,f Tropicana Litigation Trust, Contingent Distribution United States 76,355,000 — Total Companies in Liquidation (Cost $49,649,732) 25,173,267 Principal Amount Municipal Bonds (Cost $56,107,974) 0.3% Puerto Rico Commonwealth GO, Refunding, Series A, 8.00%, 7/01/35 United States $ 64,157,000 44,268,330 Total Investments before Short Term Investments (Cost $11,592,211,858) 13,882,685,369 Short Term Investments 3.8% Senior Floating Rate Interests (Cost $1,160,752) 0.0% † h,n Walter Energy Inc., DIP Term Loan, 12.00%, 4/01/16 United States 1,160,752 1,160,752 U.S. Government and Agency Securities 3.8% FHLB, 4/01/16 United States 5,800,000 5,800,000 Franklin Mutual Shares Fund Statement of Investments, March 31, 2016 (unaudited) (continued) o,p U.S. Treasury Bill, 4/07/16 - 9/22/16 United States 549,150,000 549,006,565 Total U.S. Government and Agency Securities (Cost $554,635,724) 554,806,565 Total Investments before Money Market Funds and Repurchase Agreements (Cost $12,148,008,334) 14,438,652,686 Investments from Cash Collateral Received for Loaned Securities 0.0% † Shares Money Market Funds 0.0% † a,q Institutional Fiduciary Trust Money Market Portfolio United States 3,955,000 3,955,000 Principal Amount Repurchase Agreements 0.0% † r Joint Repurchase Agreement, 0.30%, 4/01/16 (Maturity Value $1,037,207) United States $ 1,037,198 1,037,198 BNP Paribas Securities Corp. Collateralized by o U.S. Treasury Bill, 2/02/17; U.S. Treasury Bond, 7.25% - 8.75%, 5/15/16 - 5/15/17; U.S. Treasury Note, 0.50% - 4.75%, 9/30/16 - 12/31/20; U.S. Treasury Note, Index Linked, 0.125% - 2.625%, 7/15/16 - 7/15/17; U.S. Treasury Strips, 8/15/16 - 11/15/20 (valued at $1,057,942) Total Investments from Cash Collateral Received for Loaned Securities (Cost $4,992,198) 4,992,198 Total Investments (Cost $12,153,000,532) 99.6% 14,443,644,884 Securities Sold Short ( ) % (32,123,353 ) Other Assets, less Liabilities 0.6% 83,718,129 Net Assets 100.0% $ 14,495,239,660 Shares Securities Sold Short (Proceeds $37,605,949) (0.2)% Common Stocks (0.2)% Energy Equipment & Services (0.2)% Halliburton Co. United States 899,310 $ (32,123,353 ) † Rounds to less than 0.1% of net assets. a Non-income producing. b See Note 5 regarding restricted securities. c See Note 7 regarding holdings of 5% voting securities. d At March 31, 2016, pursuant to the Fund's policies and the requirements of applicable securities law, the Fund is restricted from trading these securities at period end. e Contingent distributions represent the right to receive additional distributions, if any, during the reorganization of the underlying company. Shares represent total underlying principal of debt securities. f Security has been deemed illiquid because it may not be able to be sold within seven days. g Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At March 31, 2016, the aggregate value of these securities was $239,031,606, representing 1.65% of net assets. h The coupon rate shown represents the rate at period end. i A portion or all of the security purchased on a when-issued or delayed delivery basis. j A portion or all of the security is on loan at March 31, 2016. k Defaulted security or security for which income has been deemed uncollectible. l Income may be received in additional securities and/or cash. m Bankruptcy Claim represent the right to receive distributions, if any, during the liquidation of the underlying pool of assets. Shares represent the amount of allowed unsecured claims. n See Note 6 regarding unfunded loan commitments. o The security is traded on a discount basis with no stated coupon rate. p A portion or all of the security has been segregated as collateral for securities sold short and open forward contracts. At March 31, 2016, the value of this security and/or cash pledged amounted to $50,276,874, representing 0.35% of net assets. q See Note 8 regarding investments in affiliated management investment companies. r Investment is through participation in a joint account with other funds managed by the investment manager or an affiliate of the investment manager. At March 31, 2016, all repurchase agreements had been entered into on that date. Franklin Mutual Shares Fund Statement of Investments, March 31, 2016 (unaudited) (continued) At March 31, 2016, the Fund had the following futures contracts outstanding. See Note 3. Futures Contracts Number of Notional Expiration Unrealized Unrealized Description Type Contracts Value Date Appreciation Depreciation Currency Contracts EUR/USD Short 1,618 $ 230,807,700 6/13/16 $ - $ (7,464,881 ) GBP/USD Short 3,923 352,407,994 6/13/16 - (2,587,777 ) Total Futures Contracts $ - $ (10,052,658 ) Net unrealized appreciation (depreciation) $ (10,052,658 ) At March 31, 2016, the Fund had the following forward exchange contracts outstanding. See Note 3. Forward Exchange Contracts Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount Date Appreciation Depreciation OTC Forward Exchange Contracts Euro BANT Buy 489,176 $ 551,296 4/01/16 $ 5,525 $ - Euro FBCO Buy 974,716 1,102,366 4/01/16 7,138 - Euro FBCO Sell 2,114,771 2,276,523 4/01/16 - (130,686 ) Euro DBFX Sell 31,486,182 35,831,750 4/01/16 189,414 (197,866 ) Euro HSBC Buy 30,213,772 34,232,204 4/01/16 159,635 - Euro HSBC Sell 1,409,848 1,518,547 4/01/16 - (86,259 ) Euro SSBT Buy 30,213,771 34,223,138 4/01/16 168,700 - Euro SSBT Sell 26,880,634 30,786,928 4/01/16 189,145 - Euro BANT Sell 26,981,859 30,844,534 4/18/16 198,361 (82,210 ) Euro FBCO Sell 4,329,887 4,779,060 4/18/16 - (152,047 ) Euro DBFX Sell 602,647 667,946 4/18/16 - (18,381 ) Euro HSBC Sell 30,800,037 35,025,895 4/18/16 195,936 (246,768 ) Euro SSBT Sell 903,632 1,000,219 4/18/16 - (28,885 ) British Pound BANT Sell 60,250,067 93,068,278 4/22/16 6,483,099 - British Pound HSBC Sell 45,358,247 70,064,884 4/22/16 4,880,692 - Euro FBCO Buy 7,300,000 7,974,571 5/04/16 343,118 - Euro FBCO Sell 5,418,705 5,956,026 5/04/16 - (218,098 ) Euro SSBT Buy 438,850 479,426 5/04/16 20,604 - Euro SSBT Sell 32,088,149 34,507,595 5/04/16 - (2,053,947 ) South Korean Won BANT Sell 26,598,863,261 22,815,368 5/12/16 27,095 (405,813 ) South Korean Won FBCO Sell 17,783,154,743 15,419,367 5/12/16 21,939 (109,402 ) South Korean Won HSBC Buy 6,631,126,200 5,516,705 5/12/16 265,606 - South Korean Won HSBC Sell 61,840,554,116 53,055,571 5/12/16 124,133 (993,242 ) Euro BANT Sell 17,864,629 19,188,352 5/18/16 - (1,176,378 ) Euro FBCO Sell 16,560,633 17,810,666 5/18/16 - (1,067,577 ) Euro DBFX Sell 3,469,759 3,723,128 5/18/16 - (232,213 ) Euro HSBC Sell 4,418,882 4,797,655 5/18/16 - (239,636 ) Euro SSBT Sell 2,042,345 2,186,840 5/18/16 - (141,325 ) British Pound FBCO Sell 79,407,817 118,856,678 5/23/16 5,158,332 (428,048 ) British Pound HSBC Sell 46,868,071 71,732,520 5/23/16 4,372,854 - Euro BANT Sell 14,338,552 15,647,877 7/06/16 - (723,848 ) Euro HSBC Sell 14,336,599 15,645,387 7/06/16 - (724,108 ) Franklin Mutual Shares Fund Statement of Investments, March 31, 2016 (unaudited) (continued) British Pound BANT Sell 7/21/16 - ) British Pound DBFX Sell 7/21/16 - British Pound HSBC Sell 7/21/16 - ) Euro BANT Sell 7/21/16 - ) Euro BONY Sell 7/21/16 - ) Euro DBFX Sell 7/21/16 - ) Euro HSBC Sell 7/21/16 - ) Euro SSBT Sell 7/21/16 - ) South Korean Won BANT Sell 8/12/16 - ) South Korean Won FBCO Sell 8/12/16 - ) South Korean Won HSBC Sell 8/12/16 ) British Pound BANT Sell 8/19/16 - ) British Pound HSBC Sell 8/19/16 ) Euro BANT Sell 10/03/16 - ) Euro HSBC Sell 10/03/16 - ) Euro SSBT Sell 10/03/16 - ) Total Forward Exchange Contracts $ $ ) Net unrealized appreciation (depreciation) $ a May be comprised of multiple contracts with the same counterparty, currency and settlement date. A BBREVIATIONS Counterparty BANT - Bank of America N.A. BONY - Bank of New York Mellon DBFX - Deutsche Bank AG FBCO - Credit Suisse International HSBC - HSBC Bank PLC SSBT - State Street Bank and Trust Co., N.A. Currency EUR - Euro GBP - British Pound USD - United States Dollar Selected Portfolio ADR - American Depositary Receipt DIP - Debtor-In-Possession FHLB - Federal Home Loan Bank GO - General Obligation PIK - Payment-In-Kind Franklin Mutual Series Funds Notes to Statements of Investments (unaudited) 1. ORGANIZATION Franklin Mutual Series Funds (Trust) is registered under the Investment Company Act of 1940 (1940 Act) as an open-end management investment company, consisting of seven separate funds (Funds) and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles. 2. FINANCIAL INSTRUMENT VALUATION The Funds' investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Funds calculate the net asset value (NAV) per share as of 4 p.m. Eastern time each day the New York Stock Exchange (NYSE) is open for trading. Under compliance policies and procedures approved by the Trust's Board of Trustees (the Board), the Funds' administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Funds' valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Funds to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities and derivative financial instruments (derivatives) listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of 4 p.m. Eastern time, whichever is earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at 4 p.m. Eastern time on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Debt securities generally trade in the OTC market rather than on a securities exchange. The Funds' pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Securities denominated in a foreign currency are converted into their U.S. dollar equivalent at the foreign exchange rate in effect at 4 p.m. Eastern time on the date that the values of the foreign debt securities are determined. Investments in open-end mutual funds are valued at the closing NAV. Repurchase agreements are valued at cost, which approximates fair value. Certain derivatives trade in the OTC market. The Funds pricing services use various techniques including industry standard option pricing models and proprietary discounted cash flow models to determine the fair value of those instruments. The Funds net benefit or obligation under the derivative contract, as measured by the fair value of the contract, is included in net assets. The Funds have procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before 4 p.m. Eastern time. In addition, trading in certain foreign markets may not take place on every NYSE business day. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the Fund. As a result, differences may arise between the value of the Funds portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the VLOC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Funds. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. When the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the NYSE is closed, which could result in differences between the value of the Funds portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Funds for financial reporting purposes. 3. DERIVATIVE FINANCIAL INSTRUMENTS Certain or all Funds invested in derivatives in order to manage risk or gain exposure to various other investments or markets. Derivatives are financial contracts based on an underlying or notional amount, require no initial investment or an initial net investment that is smaller than would normally be required to have a similar response to changes in market factors, and require or permit net settlement. Derivatives contain various risks including the potential inability of the counterparty to fulfill their obligations under the terms of the contract, the potential for an illiquid secondary market, and/or the potential for market movements. Derivative counterparty credit risk is managed through a formal evaluation of the creditworthiness of all potential counterparties. Certain or all Funds attempt to reduce their exposure to counterparty credit risk on OTC derivatives, whenever possible, by entering into International Swaps and Derivatives Association (ISDA) master agreements with certain counterparties. These agreements contain various provisions, including but not limited to collateral requirements, events of default, or early termination. Termination events applicable to the counterparty include certain deteriorations in the credit quality of the counterparty. Termination events applicable to the Funds include failure of the Funds to maintain certain net asset levels and/or limit the decline in net assets over various periods of time. In the event of default or early termination, the ISDA master agreement gives the non-defaulting party the right to net and close-out all transactions traded, whether or not arising under the ISDA agreement, to one net amount payable by one counterparty to the other. Early termination by the counterparty may result in an immediate payment by the Funds of any net liability owed to that counterparty under the ISDA agreement. Collateral requirements differ by type of derivative. Collateral or initial margin requirements are set by the broker or exchange clearing house for exchange traded and centrally cleared derivatives. Initial margin deposited is held at the exchange and can be in the form of cash and/or securities. For OTC derivatives traded under an ISDA master agreement, posting of collateral is required by either the Fund or the applicable counterparty if the total net exposure of all OTC derivatives with the applicable counterparty exceeds the minimum transfer amount, which typically ranges from $100,000 to $250,000, and can vary depending on the counterparty and the type of the agreement. Generally, collateral is determined at the close of Fund business each day and any additional collateral required due to changes in derivative values may be delivered by the Fund or the counterparty within a few business days. Collateral pledged and/or received by the Fund for OTC derivatives, if any, is held in segregated accounts with the Funds custodian/counterparty broker and can be in the form of cash and/or securities. Unrestricted cash may be invested according to the Funds' investment objectives. To the extent that the amounts due to the Fund from its counterparties are not subject to collateralization or are not fully collateralized, the Fund bears the risk of loss from counterparty non-performance. Certain or all Funds entered into exchange traded futures contracts primarily to manage exposure to certain foreign currencies. A futures contract is an agreement between the Fund and a counterparty to buy or sell an asset for a specified price on a future date. Required initial margins are pledged by the Fund, and the daily change in fair value is accounted for as a variation margin payable or receivable. Certain or all Funds entered into OTC forward exchange contracts primarily to manage exposure to certain foreign currencies. A forward exchange contract is an agreement between the Fund and a counterparty to buy or sell a foreign currency for a specific exchange rate on a future date. Certain or all Funds purchased or wrote exchange traded and/or OTC option contracts primarily to manage exposure to equity price and foreign exchange rate risk. An option is a contract entitling the holder to purchase or sell a specific amount of shares or units of an asset or notional amount of a swap (swaption), at a specified price. When an option is purchased or written, an amount equal to the premium paid or received is recorded as an asset or liability, respectively. Upon exercise of an option, the acquisition cost or sales proceeds of the underlying investment is adjusted by any premium received or paid. Upon expiration of an option, any premium received or paid is recorded as a realized gain or loss. Upon closing an option other than through expiration or exercise, the difference between the premium received or paid and the cost to close the position is recorded as a realized gain or loss. The following funds have invested in derivatives during the period. Franklin Mutual Beacon Fund  Futures, forwards and options Franklin Mutual European Fund  Futures and forwards Franklin Mutual Financial Services Fund  Futures, forwards and options Franklin Mutual Global Discovery Fund  Futures, forwards and options Franklin Mutual International Fund  Futures, forwards and options Franklin Mutual Quest Fund  Futures, forwards and options Franklin Mutual Shares Fund  Futures and forwards 4. INCOME TAXES At March 31, 2016, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Franklin Mutual Franklin Mutual Franklin Mutual Franklin Mutual Financial Global Discovery Beacon Fund European Fund Services Fund Fund Cost of investments $ 3,335,434,225 $ 2,973,342,145 $ 563,342,909 $ 21,404,585,601 Unrealized appreciation $ 722,848,209 $ 139,924,631 $ 78,835,110 $ 4,325,268,165 Unrealized depreciation (390,931,008 ) (346,576,565 ) (64,685,244 ) (2,780,502,506 ) Net unrealized appreciation (depreciation) $ 331,917,201 $ (206,651,934 ) $ 14,149,866 $ 1,544,765,659 Franklin Mutual International Franklin Mutual Franklin Mutual Fund Quest Fund Shares Fund Cost of investments $ 200,352,188 $ 4,976,388,435 $ 12,178,952,254 Unrealized appreciation $ 7,279,093 $ 494,667,345 $ 3,926,384,657 Unrealized depreciation (20,420,710 ) (592,700,508 ) (1,661,692,027 ) Net unrealized appreciation (depreciation) $ (13,141,617 ) $ (98,033,163 ) $ 2,264,692,630 5. RESTRICTED SECURITIES At March 31, 2016, the following funds held investments in restricted securities, excluding certain securities exempt from registration under the Securities Act of 1933 deemed to be liquid, as follows: Principal Am ount/Shares/ Acquisition Units/Warrants Issuer Dates Cost Value Franklin Mutual Beacon Fund 10,848 Broadband Ventures III LLC, secured promissory note, 5.00%, 2/01/12 7/01/10 - 11/30/12 $ 10,848 $ - 15,831,950 CB FIM Coinvestors LLC 1/15/09 - 6/02/09 - - 19,805,560 FIM Coinvestor Holdings I, LLC 11/20/06 - 6/02/09 - - 2,846,329 International Automotive Components Group Brazil LLC 4/13/06 -12/26/08 1,890,264 51,089 22,836,904 International Automotive Components Group North America LLC 1/12/06 - 3/18/13 18,692,218 13,864,307 5,455 PMG LLC 3/22/04 381,819 213,055 10,273 Warrior Met Coal LLC, A 3/31/16 13,493,478 1,233,527 24,004 Warrior Met Coal LLC, B 3/31/16 1,920,335 2,882,273 Total Restricted Securities (Value is 0.50% of Net Assets) $ 36,388,962 $ 18,244,251 Franklin Mutual European Fund 16,127,149 Euro Wagon LP (Value is 0.72% of Net Assets) 12/08/05 - 1/02/08 $ 6,282,509 $ 20,481,336 Franklin Mutual Financial Services Fund 4,357,178 FIM Coinvestor Holdings I, LLC 11/20/06 - 6/02/09 $ - $ - 3,000,000 Hightow er Holding LLC, pfd., A 3/31/08 - 1/05/10 2,362,324 3,582,600 968,000 Hightow er Holding LLC, pfd., A, Series 2 6/10/10 - 5/10/12 2,420,000 2,524,544 Total Restricted Securities (Value is 1.05% of Net Assets) $ 4,782,324 $ 6,107,144 Franklin Mutual Global Discovery Fund 8,893 Broadband Ventures III LLC, secured promissory note, 5.00%, 2/01/12 7/01/10 - 11/30/12 $ 8,893 $ - 30,279,560 FIM Coinvestor Holdings I, LLC 11/20/06 - 6/02/09 - - 3,048,000 Hightow er Holding LLC, pfd., A, Series 2 6/10/10 - 5/10/12 7,620,000 7,949,184 3,819,425 International Automotive Components Group Brazil LLC 4/13/06 - 12/26/08 2,536,498 68,555 35,491,081 International Automotive Components Group North America LLC 1/12/06 - 3/18/13 29,095,371 21,546,670 60,966 Warrior Met Coal LLC, A 3/31/16 80,068,471 7,320,474 142,443 Warrior Met Coal LLC, B 3/31/16 11,395,473 17,103,800 Total Restricted Securities (Value is 0.23% of Net Assets) $ 130,724,706 $ 53,988,683 Franklin Mutual Quest Fund 9,272 Broadband Ventures III LLC, secured promissory note, 5.00%, 2/01/12 7/01/10 - 11/30/12 $ 9,272 $ - 1,439,821 CB FIM Coinvestors LLC 1/15/09 - 6/02/09 - - 870,767 a Eagle Bulk Shipping Inc. 3/30/16 661,782 282,129 17,934,688 FIM Coinvestor Holdings I, LLC 11/20/06 - 6/02/09 - - 2,548,299 International Automotive Components Group Brazil LLC 4/13/06 - 12/26/08 1,692,334 45,739 19,924,658 International Automotive Components Group North America LLC 1/02/06 - 3/18/13 16,305,945 12,096,280 1,110,000 b Lee Enterprises Inc., w ts., 12/31/22 3/31/14 1,490,026 801,933 224,279 c Sorenson Communications Inc., Membership Interests 4/30/14 - 102,753,377 14,690 Warrior Met Coal LLC, A 3/31/16 19,293,268 1,763,897 34,325 Warrior Met Coal LLC, B 3/31/16 2,746,027 4,121,564 Total Restricted Securities (Value is 2.48% of Net Assets) $ 42,198,654 $ 121,864,919 Franklin Mutual Shares Fund 19,594 Broadband Ventures III LLC, secured promissory note, 5.00%, 2/01/12 7/01/10 - 11/30/12 $ 19,594 $ - 43,105,703 CB FIM Coinvestors LLC 1/15/09 - 6/02/09 - - 53,924,666 FIM Coinvestor Holdings I, LLC 11/20/06 - 6/02/09 - - 7,234,813 International Automotive Components Group Brazil LLC 4/13/06 - 12/26/08 4,804,678 129,858 63,079,866 International Automotive Components Group North America LLC 1/12/06 - 3/18/13 51,662,536 38,295,849 39,407 Warrior Met Coal LLC, A 3/31/16 51,755,872 4,731,784 92,072 Warrior Met Coal LLC, B 3/31/16 7,365,779 11,055,518 Total Restricted Securities (Value is 0.37% of Net Assets) $ 115,608,459 $ 54,213,009 a The Fund also invests in unrestricted securities or other investments in the issuer, valued at $6,994,997 as of March 31, 2016. b The Fund also invests in unrestricted securities or other investments in the issuer, valued at $174,275,280 as of March 31, 2016. c The Fund also invests in unrestricted securities or other investments in the issuer, valued at $288,817,136 as of March 31, 2016. 6. UNFUNDED LOAN COMMITMENTS Certain or all Funds enter into certain credit agreements, all or a portion of which may be unfunded. The Funds are obligated to fund these loan commitments at the borrowers’ discretion. Unfunded loan commitments and funded portions of credit agreements are marked to market daily. Funded portions of credit agreements are presented in the Statements of Investments. At March 31, 2016, unfunded commitments were as follows: Unfunded Borrow er Commitment Franklin Mutual Beacon Fund Walter Energy Inc., DIP Term Loan, 12.00%, 4/01/16 $ 201,751 Franklin Mutual Global Discovery Fund Walter Energy Inc., DIP Term Loan, 12.00%, 4/01/16 $ 1,197,191 Franklin Mutual Quest Fund Walter Energy Inc., DIP Term Loan, 12.00%, 4/01/16 $ 288,489 Franklin Mutual Shares Fund Walter Energy Inc., DIP Term Loan, 12.00%, 4/01/16 $ 773,834 7. HOLDINGS OF 5% VOTING SECURITIES OF PORTFOLIO COMPANIES The 1940 Act defines "affiliated companies" to include investments in portfolio companies in which a fund owns 5% or more of the outstanding voting securities. Investments in "affiliated companies" for certain or all Funds for the three months ended March 31, 2016, were as shown below. Number of Number of Shares/Warrants/ Shares/Warrants/ Principal Amount Principal Amount Value at Held at Beginning Gross Gross Held at End End of Investment Realized Name of Issuer of Period AdditionsReductions of Period Period IncomeGain (Loss) Franklin Mutual Beacon Fund Controlled Affiliates a PMG LLC 5,455 - - 5,455 $ 213,055 $ - $ - Non-Controlled Affiliates CB FIM Coinvestors LLC 15,831,950 - - 15,831,950 $ - $ - $ - KLX Inc. 2,576,340 184,700 - 2,761,040 88,739,826 - - Tronox Ltd., A 5,968,680 - - 5,968,680 38,139,865 1,268,345 - Total Non-Controlled Affiliates 126,879,691 1,268,345 - Total Affiliated Securities (Value is 3.45% of Net Assets) $ 127,092,746 $ 1,268,345 $ - Franklin Mutual European Fund Controlled Affiliates a Euro Wagon LP (Value is 0.72% of Net Assets) 16,127,149 - - 16,127,149 $ 20,481,336 $ - $ - Franklin Mutual Financial Services Fund Non-Controlled Affiliates AB&T Financial Corp. (Value is 0.01% of Net Assets) 226,100 - - 226,100 $ 74,613 $ - $ - Franklin Mutual Global Discovery Fund Non-Controlled Affiliates International Automotive Components Group North America LLC (Value is 0.09% of Net Assets) 35,491,081 - - 35,491,081 $ 21,546,670 $ - $ - Franklin Mutual Quest Fund Non-Controlled Affiliates Advanced Emissions Solutions Inc. 1,724,209 - - 1,724,209 $ 11,465,990 $ - $ - Advanced Emissions Solutions Inc., Term Loan, 10.50%, 7/08/16 12,366,667 - (1,633,334 ) 10,733,333 10,486,252 165,275 45,611 Eastman Kodak Co. 3,728,145 - - 3,728,145 40,450,373 - - Eastman Kodak Co., Second Lien Term Loan, 10.75%, 9/03/20 51,000,000 41,085,701 - 92,085,701 81,265,631 1,043,196 - Eastman Kodak Co., Term Loan, 7.25%, 9/03/19 52,047,405 4,143,750 (17,599,208 ) 38,591,947 36,983,936 893,864 (2,461,770 ) Eastman Kodak Co., w ts., 9/03/18 48,582 - - 48,582 128,257 - - Eastman Kodak Co., w ts., 9/03/18 48,582 - - 48,582 86,476 - - Lee Enterprises Inc./IA 4,824,268 - - 4,824,268 8,683,682 - - Lee Enterprises Inc., Second Lien Term Loan, 12.00%, 12/15/22 25,448,045 42,902,864 (230,585 ) 68,120,324 67,779,723 409,659 10,512 Lee Enterprises Inc., senior secured note, first lien, 144A, 9.50%, 3/15/22 99,050,000 - - 99,050,000 97,811,875 2,352,438 - Lee Enterprises Inc., w ts., 12/31/22 1,110,000 - - 1,110,000 801,933 - - New Media Investment Group Inc. 4,441,772 - - 4,441,772 73,911,086 1,465,785 - New Media Holdings II LLC, 4th Amendment Replacement TL, 7.25%, 6/04/20 113,279,762 - (286,062 ) 112,993,700 110,756,425 1,758,983 4,258 Total Affiliated Securities (Value is 11.01% of Net Assets) $ 540,611,639 $ 8,089,200 $ (2,401,389 ) Franklin Mutual Shares Fund Controlled Affiliates a CB FIM Coinvestors LLC 43,105,703 - - 43,105,703 $ - $ - $ - Non-Controlled Affiliates Alexander's Inc. 326,675 - - 326,675 $ 124,316,171 $ 1,306,700 $ - Federal Signal Corp. 3,360,800 - - 3,360,800 44,564,208 235,256 - Guaranty Bancorp 1,146,366 - - 1,146,366 17,722,818 131,832 - International Automotive Components Group Brazil LLC 7,234,813 - - 7,234,813 129,858 - - International Automotive Components Group North America LLC 63,079,866 - - 63,079,866 38,295,849 - - White Mountains Insurance Group Ltd. 655,346 - - 655,346 525,980,700 655,346 - Total Non-Controlled Affiliates $ 751,009,604 $ 2,329,134 $ - Total Affiliated Securities (Value is 5.18% of Net Assets) $ 751,009,604 $ 2,329,134 $ - a Issuer in w hich the Fund ow ns 25% or more of the outstanding voting securities. 8. INVESTMENTS IN AFFILIATED MANAGEMENT INVESTMENT COMPANIES Certain or all Funds invest in an affiliated management investment company for purposes other than exercising a controlling influence over the management or policies. Management fees paid by the Funds are waived on assets invested in the affiliated management investment company, in an amount not to exceed the management and administrative fees paid directly or indirectly by each affiliate. % of Affiliated Fund Number of Shares Number of Shares Value at Shares Outstanding Held at Beginning Gross Gross Held at End of End of Investment Realized Held at End of of PeriodAdditions Reductions Period Period Income Gain (Loss) Period Franklin Mutual European Fund Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio - 30,322,000 (30,322,000 ) - $ - $ - $ - - Franklin Mutual Financial Services Fund Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio - 6,734,000 (6,734,000 ) - $ - $- $ - - Franklin Mutual Global Discovery Fund Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio - 139,080,000 (136,391,000 ) 2,689,000 $ 2,689,000 $- $ - 0.01 % Franklin Mutual Quest Fund Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio - 3,821,000 (399,000 ) 3,422,000 $ 3,422,000 $- $ - 0.02 % Franklin Mutual Shares Fund Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio - 4,700,000 (745,000 ) 3,955,000 $ 3,955,000 $ - $ - 0.02 % 9. FAIR VALUE MEASUREMENTS The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds’ own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds’ financial instruments and are summarized in the following fair value hierarchy: Level 1 – quoted prices in active markets for identical financial instruments Level 2 – other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3 – significant unobservable inputs (including the Funds’ own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Funds have adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of March 31, 2016, in valuing the Funds’ assets and liabilities carried at fair value, is as follows: Franklin Mutual Beacon Fund Level 1 Level 2 Level 3 Total Assets: Investments in Securities: Equity Investments: a Auto Components $ - $ - $ 13,915,396 $ 13,915,396 Metals & Mining 51,364,146 - 213,055 51,577,201 Oil, Gas & Consumable Fuels 91,448,361 - 4,115,800 95,564,161 All Other Equity Investments b 3,315,803,073 - - c 3,315,803,073 Corporate Bonds, Notes and Senior Floating Rate Interests - 60,330,933 - 60,330,933 Corporate Notes and Senior Floating Rate Interests in Reorganization - 69,586,074 53,703 c 69,639,777 Companies in Liquidation - 9,818,741 - c 9,818,741 Municipal Bonds - 11,756,220 - 11,756,220 Options Purchased - 51,579 - 51,579 Short Term Investments 25,991,719 12,902,626 - 38,894,345 Total Investments in Securities $ 3,484,607,299 $ 164,446,173 $ 18,297,954 $ 3,667,351,426 Other Financial Instruments Forward Exchange Contracts $ - $ 8,938,757 $ - $ 8,938,757 Liabilities: Other Financial Instruments Futures Contracts $ 5,518,015 $ - $ - $ 5,518,015 Forw ard Exchange Contracts - 14,953,171 - 14,953,171 Total Other Financial Instruments $ 5,518,015 $ 14,953,171 $ - $ 20,471,186 Franklin Mutual European Fund Assets: Investments in Securities: Equity Investments: a Energy Equipment & Services $ - $ - $ 2,746,401 $ 2,746,401 Machinery 39,661,786 5,668,405 - 45,330,191 Road & Rail - - 20,481,336 20,481,336 All Other Equity Investments b 2,567,694,623 - - 2,567,694,623 Short Term Investments 101,737,660 28,700,000 - 130,437,660 Total Investments in Securities $ 2,709,094,069 $ 34,368,405 $ 23,227,737 $ 2,766,690,211 Other Financial Instruments Forw ard Exchange Contracts $ - $ 17,669,734 $ - $ 17,669,734 Liabilities: Other Financial Instruments Securities Sold Short $ 1,965,240 $ - $ - $ 1,965,240 Futures Contracts 18,052,027 - - 18,052,027 Forw ard Exchange Contracts - 41,355,895 - 41,355,895 Total Other Financial Instruments $ 20,017,267 $ 41,355,895 $ - $ 61,373,162 Franklin Mutual Financial Services Fund Assets: Investments in Securities: Equity Investments: a Banks $ 155,713,045 $ 5,147,565 $ - $ 160,860,610 Diversified Financial Services 24,229,054 - 6,107,144 30,336,198 All Other Equity Investments b 355,424,962 - - 355,424,962 Companies in Liquidation - 456,259 - c 456,259 Options Purchased - 19,684 - 19,684 Short Term Investments 22,595,062 7,800,000 - 30,395,062 Total Investments in Securities $ 557,962,123 $ 13,423,508 $ 6,107,144 $ 577,492,775 Other Financial Instruments Forw ard Exchange Contracts $ - $ 2,115,170 $ - $ 2,115,170 Liabilities: Other Financial Instruments Futures Contracts $ 655,417 $ - $ - $ 655,417 Forw ard Exchange Contracts - 4,829,762 - 4,829,762 Total Other Financial Instruments $ 655,417 $ 4,829,762 $ - $ 5,485,179 Franklin Mutual Global Discovery Fund Assets: Investments in Securities: Equity Investments: a Auto Components $ 137,489,652 $ - $ 21,615,225 $ 159,104,877 Banks 2,687,789,289 91,946,697 - 2,779,735,986 Diversified Financial Services 107,939,173 - 7,949,184 115,888,357 Machinery 299,615,790 49,910,447 - 349,526,237 Oil, Gas & Consumable Fuels 1,218,661,101 - 24,424,274 1,243,085,375 All Other Equity Investments b 16,278,732,987 - - c 16,278,732,987 Corporate Bonds, Notes and Senior Floating Rate Interests - 698,573,786 - 698,573,786 Corporate Notes and Senior Floating Rate Interests in Reorganization - 188,662,242 324,983 c 188,987,225 Companies in Liquidation - 34,722,981 - c 34,722,981 Municipal Bonds - 67,821,480 - 67,821,480 Options Purchased - 327,664 - 327,664 Short Term Investments 975,442,545 57,401,760 - 1,032,844,305 Total Investments in Securities $ 21,705,670,537 $ 1,189,367,057 $ 54,313,666 $ 22,949,351,260 Other Financial Instruments Forw ard Exchange Contracts $ - $ 67,585,698 $ - $ 67,585,698 Liabilities: Other Financial Instruments Securities Sold Short $ 52,980,476 $ - $ - $ 52,980,476 Futures Contracts 45,994,615 - - 45,994,615 Forw ard Exchange Contracts - 116,339,500 - 116,339,500 Total Other Financial Instruments $ 98,975,091 $ 116,339,500 $ - $ 215,314,591 Franklin Mutual International Fund Assets: Investments in Securities: Equity Investments: a Machinery $ 206,106 $ 112,333 $ - $ 318,439 All Other Equity Investments b 182,075,480 - - 182,075,480 Options Purchased - 17,605 - 17,605 Short Term Investments 3,199,047 1,600,000 - 4,799,047 Total Investments in Securities $ 185,480,633 $ 1,729,938 $ - $ 187,210,571 Other Financial Instruments Forw ard Exchange Contracts $ - $ 428,177 $ - $ 428,177 Liabilities: Other Financial Instruments Futures Contracts $ 590,882 $ - $ - $ 590,882 Forw ard Exchange Contracts - 4,243,253 - 4,243,253 Total Other Financial Instruments $ 590,882 $ 4,243,253 $ - $ 4,834,135 Franklin Mutual Quest Fund Assets: Investments in Securities: Equity Investments: a Auto Components $ - $ - $ 12,142,019 $ 12,142,019 Communications Equipment - - 102,753,377 102,753,377 Energy Equipment & Services - - 274,071 274,071 Marine - - 282,129 282,129 Media 158,805,172 801,933 - 159,607,105 Oil, Gas & Consumable Fuels 224,699,212 - 5,885,461 230,584,673 All Other Equity Investments b 1,823,582,258 - - c 1,823,582,258 Corporate Bonds, Notes and Senior Floating Rate Interests - 1,666,291,778 - 1,666,291,778 Corporate Bonds, Notes and Senior Floating Rate Interests in Reorganization - 127,458,595 74,375 c 127,532,970 Companies in Liquidation 773,614 27,226,232 2,322,384 c 30,322,230 Municipal Bonds - 23,183,310 - 23,183,310 Options Purchased - 36,604 - 36,604 Short Term Investments 673,750,414 28,012,334 - 701,762,748 Total Investments in Securities $ 2,881,610,670 $ 1,873,010,786 $ 123,733,816 $ 4,878,355,272 Other Financial Instruments Forw ard Exchange Contracts $ - $ 18,480,050 $ - $ 18,480,050 Liabilities: Other Financial Instruments Options Written $ 25,000 $ - $ - $ 25,000 Securities Sold Short - 3,827,880 - 3,827,880 Futures Contracts 4,843,741 - - 4,843,741 Forw ard Exchange Contracts - 5,557,266 - 5,557,266 Total Other Financial Instruments $ 4,868,741 $ 9,385,146 $ - $ 14,253,887 Franklin Mutual Shares Fund Assets: Investments in Securities: Equity Investments: a Auto Components $ - $ - $ 38,425,707 $ 38,425,707 Banks 1,331,777,805 2,635,834 - 1,334,413,639 Machinery 244,019,739 36,022,518 - 280,042,257 Oil, Gas & Consumable Fuels 831,406,950 - 15,787,302 847,194,252 All Other Equity Investments b 10,578,356,512 - - c 10,578,356,512 Corporate Bonds, Notes and Senior Floating Rate Interests - 571,283,897 - 571,283,897 Corporate Notes and Senior Floating Rate Interests in Reorganization - 163,321,525 205,983 c 163,527,508 Companies in Liquidation - 25,173,267 - c 25,173,267 Municipal Bonds - 44,268,330 - 44,268,330 Short Term Investments 552,961,565 7,997,950 - 560,959,515 Total Investments in Securities $ 13,538,522,571 $ 850,703,321 $ 54,418,992 $ 14,443,644,884 Other Financial Instruments Forw ard Exchange Contracts $ - $ 22,854,289 $ - $ 22,854,289 Liabilities: Other Financial Instruments Securities Sold Short $ 32,123,353 $ - $ - $ 32,123,353 Futures Contracts 10,052,658 - - 10,052,658 Forw ard Exchange Contracts - 17,584,099 - 17,584,099 Total Other Financial Instruments $ 42,176,011 $ 17,584,099 $ - $ 59,760,110 a Includes common, convertible preferred and preferred stocks as w ell as other equity investments. b For detailed categories, see the accompanying Statement of Investments. c Includes securities determined to have no value at March 31, 2016. A reconciliation of assets in which Level 3 inputs are used in determining fair value is presented when there are significant Level 3 financial instruments at the end of the period. The reconciliations of assets for the three months ended March 31, 2016, are as follows: Net Change in Unrealized Appreciation Balance at Net Unrealized (Depreciation) on Beginning of Transfers Into Transfers Out Cost Basis Net Realized Appreciation Balance at End Assets Held at Period Period Purchases Sales Level 3 a of Level 3 AdjustmentsGain (Loss) (Depreciation) of Period End Franklin Mutual Financial Services Fund Assets: Investments in Securities: Equity Investments: b Diversified Financial Services $ 5,601,410 $ - $ - $ - $ - $ - $ - $ 505,734 $ 6,107,144 $ 505,734 Franklin Mutual Quest Fund Assets: Investments in Securities: Equity Investments: b Auto Components $ 10,782,830 $ - $ - $ - $ - $ - $ - $ 1,359,189 $ 12,142,019 $ 1,359,189 Communications Equipment 47,098,569 - 55,654,808 102,753,377 55,654,808 Energy Equipment & Services 548,142 - (274,071 ) 274,071 (274,071 ) Marine - 661,782 - (379,653 ) 282,129 (379,653 ) Oil, Gas & Consumable Fuels - 2,746,027 - 1,763,897 - - - 1,375,537 5,885,461 1,375,537 Corporate Bonds, Notes and Senior Floating Rate Interests in Reorganization 16,582 c - - 54,145 - - - 3,648 74,375 c 3,648 Companies in Liquidation 2,154,962 c - 167,422 2,322,384 c 167,422 Total Investments in Securities $ 60,601,085 $ 3,407,809 $ - $ 1,818,042 $ - $ - $ - $ 57,906,880 $ 123,733,816 $ 57,906,880 a The investments w ere transferred into Level 3 as a result of their value being determined using a significant unobservable input. b Includes common and preferred stocks as w ell as other equity investments. c Includes securities determined to have no value. Significant unobservable valuation inputs developed by the VLOC for material Level 3 financial instruments and impact to fair value as a result of changes in unobservable valuation inputs as of March 31, 2016, are as follows: Fair Value at Valuation Impact to Fair Value Description End of Period Technique Unobservable Inputs Amount/Range if Input Increases a Franklin Mutual Financial Services Fund Assets: Investments in Securities: Equity Investments: b Diversified Financial Services $ 6,107,144 Discounted Cost of equity 16 % Decrease c Cash Flow Revenue grow th rate 6.2% - 23.6% Increase c Model Adjusted EBITDA margin 13.4% - 21.2% Increase d Franklin Mutual Quest Fund Assets: Investments in Securities: Equity Investments: Auto Components $ 12,096,280 Market Discount for lack of marketability 10 % Decrease d comparables EV / EBITDA multiple 3.7 x Increase c Oil, Gas & Consumable Fuels 5,885,461 Discounted Cash Cost of equity 15 % Decrease d Flow Model EBITDA multiple 5.9 x Increase d All Other Investments e 105,752,075 Total $ 123,733,816 a Represents the directional change in the fair value of the Level 3 financial instruments that would result from a significant and reasonable increase in the corresponding input. A significant and reasonable decrease in input would have the opposite effect. Significant impacts, if any, to fair value and/or net assets have been indicated. b Includes preferred stocks. c Represents a significant impact to fair value and net assets. d Represents a significant impact to fair value but not net assets. e Includes financial instruments with values derived using prior transaction prices or third party pricing information without adjustment for which such inputs are unobservable. M ay also include fair value of immaterial financial instruments developed using various valuation techniques and unobservable inputs. Abbreviations List EBITDA - Earnings before interest, taxes, depreciation and amortization EV - Enterprise value 10. SUBSEQUENT EVENTS The Funds have evaluated subsequent events through the issuance of the Statements of Investments and determined that no events have occurred that require disclosure. For additional information on the Funds' significant accounting policies, please refer to the Funds' most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Robert G. Kubilis, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FRANKLIN MUTUAL SERIES FUNDS By /s/ Laura F. Fergerson Laura F. Fergerson Chief Executive Officer – Finance and Administration Date May 26, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ Laura F. Fergerson Laura F. Fergerson Chief Executive Officer – Finance and Administration Date May 26, 2016 By /s/ Robert G. Kubilis Robert G. Kubilis Chief Financial Officer and Chief Accounting Officer Date
